Exhibit 10.3

EXECUTION VERSION

MORGAN STANLEY SENIOR FUNDING, INC.

1585 BROADWAY

New York, New York 10036

CONFIDENTIAL

APRIL 14, 2014

Zebra Technologies Corporation

475 Half Day Road, Suite 500

Lincolnshire, IL 60069

Attention: Michael Smiley

Project Silver

Commitment Letter

Ladies and Gentlemen:

You have advised Morgan Stanley Senior Funding, Inc. (together with its
affiliates, “MSSF, “we” or “us”) that you intend to acquire (the “Acquisition”),
directly and through one or more newly formed entities, from Motorola Solutions,
Inc., a Delaware corporation (the “Seller”), the Seller’s enterprise mobility
business (the “Acquired Business”), and to consummate the other Transactions
(such term and each other capitalized term used but not defined herein having
the meaning assigned to such term in the Summary of Principal Terms and
Conditions attached hereto as Exhibit A (the “Senior Facilities Term Sheet”) or
in the Summary of Principal Terms and Conditions attached hereto as Exhibit B
(the “Bridge Facility Term Sheet” and, together with the Senior Facilities Term
Sheet, the “Term Sheets”)).

You have further advised us that, in connection therewith, (a) the Borrower will
obtain the senior secured credit facilities (the “Senior Facilities”) described
in the Senior Facilities Term Sheet, in an aggregate principal amount of
$2,250,000,000, and (b) the Borrower will (i) seek to issue $1,250,000,000 in
aggregate principal amount of its senior unsecured notes (the “Notes”) in a
Rule 144A or other private placement, minus the amount of up to $400,000,000 of
net proceeds (the “Preferred Stock Proceeds”) received by Borrower from the
issuance of mandatory convertible preferred stock prior to the Closing Date on
terms reasonably acceptable to MSSF (the “Preferred Stock”), and (ii) to the
extent the Borrower is unable to issue the Notes on or prior to the Closing Date
or in the full amount of Notes referred to above, borrow up to $1,250,000,000 in
aggregate principal amount (or such lesser amount by which the sum of (A) the
amount of Notes referred to above and (B) the amount of Preferred Stock Proceeds
is less than such amount) of senior unsecured loans under the senior unsecured
credit facility (the “Bridge Facility”) described in the Bridge Facility Term
Sheet. The Senior Facilities and the Bridge Facility are collectively referred
to herein as the “Facilities”.

 

1. Commitments.

In connection with the foregoing, MSSF is pleased to advise you of its
commitment to provide the entire principal amount of the Facilities, upon the
express terms of this commitment letter (including the Term Sheets and other
attachments hereto, this “Commitment Letter”) and subject only to the
satisfaction or waiver of the conditions expressly set forth in the section
below entitled “Conditions”.

Commitment Letter



--------------------------------------------------------------------------------

2. Titles and Roles.

You hereby appoint (a) MSSF to act, and MSSF hereby agrees to act, as a
bookrunner and a lead arranger for the Facilities, and (b) MSSF to act, and MSSF
hereby agrees to act, as sole administrative agent for the Senior Facilities1
and sole collateral agent for the Senior Facilities, in each case upon the terms
expressly set forth in this Commitment Letter and in the Term Sheets and subject
only to the satisfaction or waiver of the conditions expressly set forth in the
section below entitled “Conditions”. MSSF, in such capacities, will perform the
duties and exercise the authority customarily performed and exercised by it in
such roles. You agree that MSSF will have “left” placement in any and all
marketing materials or other documentation used in connection with the
Facilities2. You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Facilities unless you and we shall so agree.

You may, on or prior to the date that is 10 business days after the date of this
Commitment Letter, appoint up to seven additional agents, co-agents, lead
arrangers, bookrunners, managers or arrangers (provided that no more than one
such person may be appointed as a joint lead arranger and/or joint bookrunner)
(any such agent, co-agent, lead arranger, bookrunner, manager or arranger, in
each case together with any of its affiliates performing any such role or
undertaking a commitment with respect to the Facilities, an “Additional
Committing Lender”, and any such joint lead arrangers, together with MSSF, the
“Lead Arrangers”) or confer other titles in respect of any Facility in a manner
and with economics determined by you in consultation with the Lead Arrangers (it
being understood that, to the extent you appoint Additional Committing Lenders
or confer other titles in respect of any Facility, (x) each such Additional
Committing Lender will assume a portion of the commitments of each Facility that
is no less than pro rata to the percentage of economics allocated to such
Additional Committing Lender (and MSSF’s commitments with respect to such
portion will be reduced ratably) and (y) the economics allocated to any other
Additional Committed Lenders and MSSF in respect of the relevant Facilities will
be reduced ratably by the amount of the economics allocated to such appointed
entities upon the execution by such financial institution of customary joinder
documentation); provided that (i) fees will be allocated to each such appointed
entity on a pro rata basis in respect of the commitments it is assuming or on
such other basis as you and the Lead Arrangers may agree and (ii) in no event
shall (A) any Additional Committing Lender receive economics with respect to any
Facility greater than that received by MSSF, or (B) MSSF be entitled to less
than 50% of the economics of any of the Facilities.

 

3. Syndication.

The Lead Arrangers reserve the right, prior to and/or after the execution of
definitive documentation for the Facilities, to syndicate all or a portion of
their respective commitments with respect to the Facilities to a group of banks,
financial institutions and other institutional lenders (together with the Lead
Arrangers, the “Lenders”) reasonably acceptable to you (such acceptance not to
be unreasonably delayed); provided that, notwithstanding the Lead Arrangers’

 

1  It is expected that another financial institution will be administrative
agent with respect to the Revolving Facility.

2 

It is expected that another financial institution will have “lead left” position
with respect to the Revolving Facility.

 

Commitment Letter

 

2



--------------------------------------------------------------------------------

right to syndicate such Facilities, and receive commitments with respect
thereto, (a) no Lead Arranger will syndicate to (i) those banks, financial
institutions or other persons separately identified in writing by you to us
prior to the date hereof, (ii) bona fide competitors of you or your subsidiaries
identified in writing by you to us from time to time, (iii) in the case of
clauses (i) and (ii), affiliates of any such person that are reasonably
identifiable on the basis of such affiliate’s name, by the name of such
affiliate’s manager, sponsor, advisor or similar person or the name of such
affiliate’s parent entity or fund family, or (iv) to Excluded Affiliates (as
defined below) (collectively, the “Disqualified Institutions”) and no
Disqualified Institutions may become Lenders or otherwise participate in the
Facilities, and (b) notwithstanding the Lead Arrangers’ right to syndicate such
Facilities and receive commitments with respect thereto, (i) no Lead Arranger
shall be relieved, released or novated from its obligations hereunder (including
its obligation to fund the Facilities on the date of the consummation of the
Acquisition with the proceeds of the initial funding under the Facilities (the
date of such funding, the “Closing Date”)) in connection with any syndication,
assignment or participation of such Facilities, including its commitments in
respect thereof, until after the Closing Date has occurred (and, in any event,
no Lead Arranger shall assign its commitments with respect to more than 49% of
the aggregate outstanding principal amount of loans under the Facilities
originally committed to by such Lead Arranger without your prior written
consent, (ii) no assignment or novation by any Lead Arranger shall become
effective as between you and the Lead Arrangers with respect to all or any
portion of any Lead Arranger’s commitments in respect of the Facilities until
the initial funding of the Facilities and (iii) unless you otherwise agree in
writing, each Lead Arranger shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred.

We intend to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree to use your commercially reasonable efforts to
assist the Lead Arrangers in completing a syndication reasonably satisfactory to
you and the Lead Arrangers until the date that is the earlier of (a) the date
that is 60 days after the Closing Date and (b) the date on which a “Successful
Syndication” (as defined in the Fee Letter) is achieved (the “Syndication
Date”). Such assistance shall include (i) your using commercially reasonable
efforts to ensure that any syndication efforts benefit from your and the
Borrower’s existing lending and investment banking relationships and, to the
extent reasonable and appropriate, the existing lending and investment banking
relationships of the Acquired Business, (ii) cause direct contact between senior
management, representatives and advisors of you and the Borrower (and, to the
extent not in contravention of the Acquisition Agreement, your using
commercially reasonable efforts to cause direct contact between senior
management, representatives and advisors of the Acquired Business) and the
proposed Lenders at mutually agreed upon times, (iii) assist (and, to the extent
not in contravention of the Acquisition Agreement, use commercially reasonable
efforts to cause the Acquired Business to assist) in the preparation of a
customary Confidential Information Memorandum for each of the Facilities and
other customary and reasonably available marketing materials to be used in
connection with the syndication (the “Information Materials”), (iv) provide or
cause to be provided a detailed business plan or projections of the Borrower and
its subsidiaries (including the Acquired Business) for the years 2014 through
2020 and for the eight quarters beginning with the second quarter of the
Borrower’s fiscal year 2014, in each case in a form and substance reasonably
satisfactory to the Lead Arrangers (the “Projections”) in connection with the
syndication of the Facilities, (v) prior to the launch of the syndication, your
using commercially reasonable efforts to obtain a public corporate credit rating
from Standard & Poor’s Ratings Service (“S&P”) and a public corporate family
rating from Moody’s Investors Service, Inc. (“Moody’s”), in each case with
respect to the Borrower, and public ratings for each of the Facilities and the
Notes from each of S&P and

 

Commitment Letter

 

3



--------------------------------------------------------------------------------

Moody’s, and (vi) host, with the Lead Arrangers, not more than two meetings of
prospective Lenders at times and locations to be mutually agreed.
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, neither the compliance with any
of the provisions of this Commitment Letter (other than Exhibit C attached
hereto) nor the commencement or completion of the syndication of the Facilities
nor the obtaining of the ratings referenced above, shall constitute a condition
precedent to the commitments hereunder or to the funding of the applicable
Facility on the Closing Date. For the avoidance of doubt, you will not be
required to provide any information to the extent that the provision thereof
would violate any attorney-client privilege, law, rule or regulation, or any
obligation of confidentiality binding on you, the Acquired Business or your or
its respective affiliates and the only financial statements that shall be
required to be provided to the Lead Arrangers in connection with the syndication
of the Facility shall be those required to be delivered pursuant to clauses
(3) and (4) of Exhibit C hereto.

You agree, at the request of the Lead Arrangers, to assist in the preparation of
a version of the Confidential Information Memorandum to be used in connection
with the syndication of the Facilities, consisting exclusively of information
and documentation that is either (a) publicly available (or customarily
contained in any offering memorandum for the Notes) or (b) not material with
respect to the Borrower and its subsidiaries or the Acquired Business or any of
your or their respective securities for purposes of United States Federal and
state securities laws assuming such laws are applicable to you, the Acquired
Business or your or its respective subsidiaries (all such Information Materials
being “Public Lender Information”). Any information and documentation that is
not Public Lender Information is referred to herein as “Private Lender
Information”. Before distribution of the Confidential Information Memorandum,
you agree to execute and deliver to the Lead Arrangers (i) a customary
authorization letter in which you authorize distribution of the Confidential
Information Memorandum to Lenders’ employees willing to receive Private Lender
Information and (ii) a separate letter in which you authorize distribution of
Information Materials containing solely Public Lender Information and represent
that such Information Materials do not contain any Private Lender Information,
which letter shall, in the case of this clause (ii), include a customary “10b-5”
representation (subject, in the case of Information Materials pertaining to the
Acquired Business, to the actual knowledge of an executive officer or other
officer, in each case, involved in the Transactions). You further agree that
each document to be disseminated by the Lead Arrangers to any Lender in
connection with the Facilities will, at the request of the Lead Arrangers, be
identified by you as either (A) containing Private Lender Information or
(B) containing solely Public Lender Information; provided that in the absence of
any such identification or in the absence of express identification of
Information Materials as “PUBLIC”, all Information Materials shall be deemed to
contain Private Lender Information. You acknowledge that the following documents
contain solely Public Lender Information (unless you notify us prior to their
intended distribution that any such document contains Private Lender
Information): (1) drafts and final definitive documentation with respect to the
Facilities (excluding, if applicable, any specifically identified confidential
schedules thereto); (2) administrative materials prepared by the Lead Arrangers
for prospective Lenders (such as a lender meeting invitation, bank allocation,
if any, and funding and closing memoranda); and (3) notification of changes in
the terms of the Facilities. If you advise us in writing (including by email)
within a reasonable time prior to their intended distributions (after you have
been given a reasonable opportunity to review such documents) that any of the
foregoing items should be distributed only to private Lenders, then the Lead
Arrangers will not distribute such materials to public Lenders without your
consent.

 

Commitment Letter

 

4



--------------------------------------------------------------------------------

The Lead Arrangers will manage all aspects of the syndication in consultation
with you, including decisions as to the selection of institutions (subject to
your consent (such consent not to be unreasonably withheld or delayed) and
excluding Disqualified Institutions) to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders, any naming
rights and the amount and distribution of fees among the Lenders (subject to
your right to allocate commitments and consent rights, as described above).

 

4. Information.

You hereby represent and warrant that (a) (to the actual knowledge of an
executive officer or other officer, in each case, involved in the Transactions
insofar as it applies to information concerning the Acquired Business, its
subsidiaries and their respective businesses) all written information concerning
you, the Borrower, the Acquired Business and your and their respective
subsidiaries and businesses (other than the Projections, estimates, budgets,
other forward-looking information and information of a general economic or
industry nature) that has been or will be made available by you or on your
behalf to any Lead Arranger in connection with the Transactions (the
“Information”), taken as a whole (and, in the case of information related to the
Acquired Business and its subsidiaries and their respective businesses, to the
actual knowledge of an executive officer or other officer, in each case,
involved in the Transactions) is or will be, when furnished and taken as a
whole, correct in all material respects and does not or will not, when furnished
and taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (after giving effect to all supplements and updates thereto)
and (b) the Projections contained in the Confidential Information Memorandum
will be prepared in good faith based upon assumptions believed by you to be
reasonable at the time of delivery thereof based on information provided by the
Acquired Business or its representatives; it being recognized by the Lead
Arrangers that such Projections (i) are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ from the
projected results and such differences may be material) and (ii) are not a
guarantee of performance. You agree that if at any time prior to the later of
(i) the Closing Date and (ii) the completion of a Successful Syndication, you
have become aware that any of the representations in the preceding sentence
would be incorrect in any material respect (to the actual knowledge of an
executive officer or other officer, in each case, involved in the Transactions
insofar as it applies to information concerning the Acquired Business, its
subsidiaries and their respective businesses), if the Information and
Projections were being furnished at such time, and such representations were
being made, at such time, then you will (and will use your commercially
reasonable efforts with respect to Information and Projections concerning the
Acquired Business, its subsidiaries and their respective businesses) promptly
supplement the Information and the Projections such that such representations
will be correct in all material respects (to the actual knowledge of an
executive officer or other officer, in each case, involved in the Transactions
insofar as it applies to information concerning the Acquired Business, its
subsidiaries and their respective businesses) under those circumstances. In
arranging and syndicating the Facilities, we will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent verification thereof.

 

Commitment Letter

 

5



--------------------------------------------------------------------------------

5. Fees.

As consideration for the Lead Arrangers’ commitments hereunder, and our
agreements to perform the services described herein, you agree to pay (or to
cause to be paid) to the Lead Arrangers the fees set forth in this Commitment
Letter and in the Fee Letter dated the date hereof and delivered herewith with
respect to the Facilities (the “Fee Letter”).

 

6. Conditions Precedent.

The Lead Arrangers’ commitments hereunder, and our agreements to perform the
services described herein, are subject to only the conditions set forth in
(i) with respect to the Senior Facilities, the section entitled “Conditions
Precedent to Initial Borrowing” in Exhibit A hereto, (ii) with respect to the
Bridge Facility, the section entitled “Conditions Precedent to Borrowing” in
Exhibit B hereto and (iii) Exhibit C hereto, and upon the satisfaction (or
waiver by the Lead Arrangers) of such conditions, the initial funding of the
Facilities shall occur (except to the extent of the amount of the gross proceeds
of the Notes, to the extent Notes are issued in lieu of the Bridge Facility or a
portion thereof); it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder, including compliance with the terms of
the Commitment Letter, the Fee Letter and the definitive documentation for the
Facilities, other than those that are expressly stated in clauses (i) through
(iii) above.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits hereto), the Fee Letter or the definitive documentation for the
Facilities or any other agreement or undertaking related to the financing of the
Transactions to the contrary, (a) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Facilities on
the Closing Date shall be (i) such of the representations made by or on behalf
of the Seller or the Acquired Business and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or an affiliate of yours has) the right to terminate your
(or its) obligations under the Acquisition Agreement as a result of a breach of
such representations in the Acquisition Agreement (the “Specified Acquisition
Agreement Representations”) and (ii) the Specified Representations (as defined
below) and (b) the terms of the definitive documentation for the Facilities
shall be in a form such that they do not impair the availability of the
Facilities on the Closing Date if the conditions set forth (i) with respect to
the Senior Facilities, in the section entitled “Conditions Precedent to Initial
Borrowing” in Exhibit A hereto, (ii) with respect to the Bridge Facility, in the
section entitled “Conditions Precedent to Borrowing” in Exhibit B hereto and
(iii) in Exhibit C attached hereto are satisfied or waived (it being understood
that to the extent any lien search, delivery of evidence of insurance, delivery
of any guarantee or Collateral or any security interests therein (including the
creation or perfection of any security interest) (other than (x) grants of
Collateral subject to the Uniform Commercial Code that may be perfected by the
filing of Uniform Commercial Code financing statements and (y) the delivery of
stock certificates for certificated stock of the Borrower’s material domestic
subsidiaries that are part of the Collateral) is or cannot be provided or
perfected on the Closing Date after your use of commercially reasonable efforts
to do so, without undue burden or expense, the delivery of such lien search,
evidence of insurance, guarantee and/or Collateral (and perfecting of security
interests therein) shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date but shall (x) with respect to
execution and delivery of guarantees by Subsidiary Guarantors (as defined in
Exhibit A), be delivered as promptly as commercially reasonably practicable upon
organizational authorization thereof, which authorization shall be done as
promptly as commercially reasonably practicable following the consummation of
the Acquisition and the initial funding of the Senior Secured Facilities and
(y) with respect to all other actions specified herein, be required to be
delivered as promptly as

 

Commitment Letter

 

6



--------------------------------------------------------------------------------

commercially reasonably practicable following the Closing Date, but in any event
within 90 days after the Closing Date (or such later date as may be reasonably
agreed by the Borrower and the Administrative Agent) pursuant to arrangements to
be mutually agreed). For purposes hereof, “Specified Representations” means the
representations and warranties made by the Borrower and the Subsidiary
Guarantors, as applicable, set forth in the Term Sheets relating to
organizational existence of the Borrower and the Subsidiary Guarantors,
corporate power and authority, due authorization, execution and delivery, in
each case as they relate to the entering into and performance of the definitive
documentation for the Facilities, the enforceability of such documentation,
Federal Reserve margin regulations; the PATRIOT Act; the Investment Company Act;
use of proceeds not in violation of FCPA or OFAC, no conflicts between the
definitive documentation for the Facilities and the organization documents of
the Loan Parties, as it relates to the entering into and performance of the
definitive documentation for the Facilities; solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its restricted
subsidiaries on a consolidated basis (with solvency being determined in a manner
described in Exhibit D attached hereto); and, subject to the parenthetical in
the immediately preceding sentence, creation and perfection of security
interests in the Collateral; provided that the creation and perfection of
security interests in the Collateral shall not be a Specified Representation
with respect to the Bridge Facility. Notwithstanding anything to the contrary
contained herein, to the extent any of the Specified Acquisition Agreement
Representations or the Specified Representations are qualified by or subject to
“material adverse effect”, the definition thereof shall be “Material Adverse
Effect”, as defined in the Acquisition Agreement (“Company Material Adverse
Effect”) for purposes of any representations and warranties made or to be made
on, or as of, the Closing Date. This paragraph, and the provisions herein, shall
be referred to as the “Certain Funds Provision.”

 

7. Indemnification; Expenses.

You agree to indemnify and hold harmless the Lead Arrangers and their respective
officers, directors, employees, agents, advisors, representatives, controlling
persons, members and successors and assigns, it being understood that in no
event will this indemnity apply to any Lead Arranger in its capacity as (a) a
financial advisor to the Acquired Business or the Sellers in connection with the
Acquisition or any other potential acquisition of or by the Acquired Business or
its affiliates or (b) as a co-investor in the Transactions or any potential
acquisition of or by the Company or its affiliates (collectively, the
“Indemnified Persons” and each individually an “Indemnified Person”) from and
against any and all actual losses, claims, damages, liabilities and expenses,
joint or several, to which any such Indemnified Person may become subject
arising out of or in connection with this Commitment Letter, the Fee Letter, the
Transactions or the Facilities or any claim, litigation, investigation or
proceeding (any of the foregoing, an “Proceeding”) relating to any of the
foregoing, regardless of whether any such Indemnified Person is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Acquired Business or any of their respective affiliates or equity holders), and
to reimburse each such Indemnified Person within 30 days after receipt of a
written request (together with reasonably detailed backup documentation
supporting such reimbursement request) for any reasonable and documented legal
or other out-of-pocket expenses of one firm of counsel for all Indemnified
Persons (taken as a whole) (and (x) if necessary, one firm of local counsel in
each relevant material jurisdiction and (y) solely in the case of an actual
conflict of interest, one additional firm of counsel as necessary to the
affected Indemnified Persons taken as a whole), but no other third-party
advisors without your prior consent, incurred in connection with investigating
or defending any of the foregoing; provided that the foregoing indemnity will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or related expenses (i) to the extent they are found in a final, non-appealable
judgment of a court of competent jurisdiction to

 

Commitment Letter

 

7



--------------------------------------------------------------------------------

have resulted primarily from the (A) willful misconduct, bad faith or gross
negligence of such Indemnified Person or any of its Related Indemnified Persons,
(B) any material breach of the obligations of such Indemnified Person or any of
its affiliates or related parties under this Commitment Letter, the Term Sheets
or the Fee Letter or (C) any claim, litigation, investigation or proceeding that
does not involve an act or omission by you or any of your subsidiaries and that
is brought by an Indemnified Person against any other Indemnified Person other
than any claim, litigation, investigation or proceeding against the relevant
Indemnified Person in its capacity or in fulfilling its role as an agent,
arranger or similar role under any of the Facilities. Each Indemnified Person
agrees (by accepting the benefits hereof) to refund and return any and all
amounts paid by you to such Indemnified Person in respect of losses, claims,
damages, liabilities or expenses paid by you to such Indemnified Person that are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted primarily from any of the circumstances described in clauses
(A), (B) or (C) of the foregoing sentence. For purposes hereof, a “Related
Indemnified Person” of any Indemnified Person shall include (a) any controlling
person or controlled affiliate of such Indemnified Person, (b) the respective
directors, officers or employees of such Indemnified Person or any of its
controlling persons or controlled affiliates and (c) the respective agents of
such Indemnified Person or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Indemnified Person, controlling person or controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
the negotiation or syndication of this Commitment Letter and the Facilities.

In addition, you agree to reimburse the Lead Arrangers from time to time, upon
presentation of an invoice, for all reasonable and documented out-of-pocket
expenses of the Lead Arrangers’ (including, but not limited to, reasonable and
documented out-of-pocket expenses of the Lead Arrangers’ due diligence
investigation, consultants’ fees (to the extent any such consultant has been
hired with your prior consent (not to be unreasonably withheld or delayed)),
syndication expenses, travel expenses and reasonable fees, disbursements and
other charges of counsel identified in the Term Sheets, but in the case of legal
fees and expenses, limited to the reasonable fees and reasonable documented
out-of-pocket expenses of Davis Polk & Wardwell LLP as legal counsel and one
firm of local counsel in each applicable material jurisdiction) incurred in
connection with the preparation, negotiation or enforcement of this Commitment
Letter, the Fee Letter, the definitive documentation for the Facilities and any
ancillary documents and security arrangements in connection therewith.

You agree that, notwithstanding any other provision of this Commitment Letter,
no party hereto shall have any liability (whether direct or indirect, in
contract or tort or otherwise) arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages. You shall not be liable
for any settlement of Proceedings effected without your consent (which consent
shall not be unreasonably withheld or delayed), but if settled with your written
consent or if there is a final judgment against an Indemnified Person in any
such Proceedings, you agree to indemnify and hold harmless each Indemnified
Person from and against any and all actual losses, claims, damages, liabilities
and expenses by reason of such settlement or judgment in accordance with the
preceding paragraph. You shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such Indemnified
Person unless (a) such settlement includes an unconditional release of such
Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability on claims that are the subject matter of
such Proceedings and (b) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of such Indemnified
Person.

 

Commitment Letter

 

8



--------------------------------------------------------------------------------

In case any Proceeding is instituted involving any Indemnified Person for which
indemnification is to be sought hereunder by such Indemnified Person, then such
Indemnified Person will promptly notify you of the commencement of any
Proceeding; provided however that the failure so to notify you will not relieve
you from any liability that you may have to such Indemnified Person other than
pursuant to this “Indemnity; Expenses” section or from any liability that you
may have to such Indemnified Person other than pursuant to this “Indemnity;
Expenses” section, except to the extent that you are materially prejudiced by
such failure. Notwithstanding the above, following such notification, you may
elect in writing to assume the defense of such Proceeding, and, upon such
election, you will not be liable for any legal costs subsequently incurred by
such Indemnified Person (other than reasonable costs of investigation and
providing evidence) in connection therewith, unless (i) you have failed to
provide counsel reasonably satisfactory to such Indemnified Person in a timely
manner, (ii) counsel provided by you reasonably determines that its
representation of such Indemnified Person would present it with a conflict of
interest or (iii) the Indemnified Person reasonably determines that there are
actual conflicts of interest between you and the Indemnified Person, including
situations in which there may be legal defenses available to it which are
different from or in addition to those available to you. In connection with any
one Proceeding, you will not be responsible for the fees and expenses of more
than one separate law firm for all Indemnified Persons plus additional conflicts
and local counsel as provided herein.

 

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that the Lead Arrangers may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transactions described herein or otherwise; provided that the Lead Arrangers and
their affiliates shall not provide any such services to any other person or
entity in connection with such person or entity’s proposed acquisition of the
Acquired Business. None of the Lead Arrangers and their affiliates will use
confidential information obtained from you, the Borrower or the Acquired
Business by virtue of the transactions contemplated by this Commitment Letter or
any of their other respective relationships with you, the Borrower or the
Acquired Business in connection with the performance by them and their
respective affiliates of services for other persons or entities, and, consistent
with the policy of the Lead Arrangers to hold in confidence the affairs of their
customers, the Lead Arrangers and their affiliates will not furnish any such
information to other such persons or entities. You also acknowledge that we do
not have any obligation to use in connection with the transactions contemplated
by this Commitment Letter, or to furnish to you, confidential information
obtained by us from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Lead Arrangers is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether the Lead Arrangers have advised or are advising
you on other matters, (b) the Lead Arrangers, on the one hand, and you, on the
other hand, have an arm’s-length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty on the part of
the Lead Arrangers, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that the Lead
Arrangers are engaged in a broad range of transactions that may involve
interests that differ from your interests (except as otherwise provided herein)
and that the

 

Commitment Letter

 

9



--------------------------------------------------------------------------------

Lead Arrangers have no obligation to disclose such interests and transactions to
you by virtue of any fiduciary, advisory or agency relationship and (e) you
waive, to the fullest extent permitted by law, any claims you may have against
the Lead Arrangers for breach of fiduciary duty or alleged breach of fiduciary
duty and agree that the Lead Arrangers shall have no liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
equity holders, employees or creditors. Additionally, you acknowledge and agree
that the Lead Arrangers are not advising you as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction (including, without
limitation, with respect to any consents needed in connection with the
transactions contemplated hereby). You shall consult with your own advisors
concerning such matters and shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby (including,
without limitation, with respect to any consents needed in connection
therewith), and the Lead Arrangers shall have no responsibility or liability to
you with respect thereto. Any review by the Lead Arrangers of the Borrower, the
Acquired Business, the Transactions, the other transactions contemplated hereby
or other matters relating to such transactions will be performed solely for the
benefit of the Lead Arrangers and shall not be on behalf of you or any of your
affiliates.

You further acknowledge that each of the Lead Arrangers is a full-service
securities firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, each Lead Arranger may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of you, the Borrower,
the Acquired Business and other companies with which you, the Borrower or the
Acquired Business may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any such Lead Arranger or
any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

9. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter shall not be assignable by any party hereto (except by
you to the ultimate Borrower or one or more of your affiliates that is a newly
formed entity in connection with the Transactions, including any foreign
subsidiary or foreign affiliate reasonably acceptable to MSSF) without the prior
written consent of the other parties hereto (and any attempted assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto (and Indemnified Persons), and is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnified Persons to the extent expressly set
forth herein). Any and all obligations of, and services to be provided by, MSSF
hereunder (including, without limitation, MSSF’s commitment) may be performed
and any and all rights of MSSF hereunder may be exercised by or through any of
its affiliates (other than an Excluded Affiliate) or branches and, in connection
with such performance or exercise, MSSF may exchange with such affiliates or
branches information concerning you and your affiliates that may be the subject
of the transactions contemplated hereby and, to the extent so employed, such
affiliates and branches shall be entitled to the benefits afforded to MSSF
hereunder and shall be bound by the provisions of Section 12. This Commitment
Letter may not be amended or any provision hereof waived or modified except by
an instrument in writing signed by the Lead Arrangers and you. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter

 

Commitment Letter

 

10



--------------------------------------------------------------------------------

by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof. Section headings used herein are for
convenience of reference only, are not part of this Commitment Letter and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter. You acknowledge that information and
documents relating to the Facilities may be transmitted through SyndTrak,
Intralinks, the Internet, e-mail or similar electronic transmission systems, and
that no Lead Arranger shall be liable for any damages arising from the
unauthorized use by others of information or documents transmitted in such
manner except to the extent such damages are found in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
the willful misconduct, bad faith or gross negligence of such Lead Arranger (it
being understood that actions consistent with industry practice in the leveraged
lending market shall not constitute gross negligence, bad faith or willful
misconduct). The Lead Arrangers may, with your prior consent (not to be
unreasonably withheld or delayed), place advertisements in financial and other
newspapers and periodicals or on a home page or similar place for dissemination
of information on the Internet or World Wide Web as it may choose, and circulate
similar promotional materials, after the closing of the Transactions in the form
of a “tombstone” or otherwise describing the names of you, the Borrower and your
and its affiliates (or any of them), and the amount, type and closing date of
such Transactions, all at the expense of the Lead Arrangers. This Commitment
Letter and the Fee Letter supersede all prior or simultaneous understandings,
whether written or oral, between us with respect to the Facilities. THIS
COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS COMMITMENT LETTER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN
IN DETERMINING (A) THE INTERPRETATION OF A COMPANY MATERIAL ADVERSE EFFECT AND
WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE ACCURACY OF ANY
SPECIFIED ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF YOU HAVE THE RIGHT (WITHOUT REGARD TO ANY NOTICE REQUIREMENT)
TO TERMINATE YOUR OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE ACQUISITION) UNDER
THE ACQUISITION AGREEMENT AND (C) WHETHER THE ACQUISITION HAS BEEN CONSUMMATED
IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT (IN EACH CASE WITHOUT
REGARD TO THE LAWS OF ANY OTHER JURISDICTION THAT MIGHT BE APPLIED BECAUSE OF
THE CONFLICTS OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.

 

10. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Term Sheets, the Fee Letter or the transactions contemplated hereby or
thereby, and agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined only in such New York State court or, to
the extent permitted by law, in such Federal court; provided that suit for the
recognition or enforcement of any judgment obtained in any such New York State
or Federal court may be brought in any other court of competent jurisdiction,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection

 

Commitment Letter

 

11



--------------------------------------------------------------------------------

which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Term
Sheets, the Fee Letter or the transactions contemplated hereby or thereby in any
New York State court or in any such Federal court, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such suit, action or proceeding in any such court and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail addressed to you at the address above shall be effective service
of process against you for any suit, action or proceeding brought in any such
court.

 

11. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING
OUT OF THIS COMMITMENT LETTER, THE TERM SHEETS, ANY FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance,
nor the activities of the Lead Arrangers pursuant hereto, shall be disclosed to
any other person without our prior written approval (which may include through
electronic means) except that you may disclose (a) this Commitment Letter, the
Term Sheets and the Fee Letter and the contents hereof and thereof (i) to your
and the Borrower’s respective officers, directors, agents, employees,
affiliates, members, partners, controlling persons, attorneys, accountants and
advisors directly involved in the consideration of this matter on a confidential
and need to know basis or (ii) as required by applicable law, compulsory legal
process, pursuant to the order of any court or administrative agency in any
pending legal, judicial or administrative proceeding or to the extent required
by governmental and/or regulatory authorities or pursuant to the order of any
court or administrative agency in any pending legal, judicial or administrative
proceeding (in which case you agree to inform us promptly thereof prior to such
disclosure, to the extent lawfully permitted to do so), (b) this Commitment
Letter, the Term Sheets, the Fee Letter and the contents hereof and thereof to
the Acquired Business, the Sellers and their respective officers, directors,
agents, employees, affiliates, members, partners, controlling persons, agents,
attorneys, accountants and advisors, in each case in connection with the
Transactions and on a confidential and need to know basis (provided that any
such disclosure of the Fee Letter or the contents thereof shall be subject to
redaction of the fee amounts, the economic provisions of the securities demand
provisions contained therein and the “market flex” provisions (other than the
price “flex” provisions) contained therein in a manner reasonably acceptable to
the Lead Arrangers), (c) the existence and contents of the Term Sheets to any
rating agency, (d) the existence and contents of this Commitment Letter and the
Term Sheets to a potential Lender in connection with the Transactions on a
confidential and need to know basis, (e) the aggregate fee amounts contained in
the Fee Letter as part of projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials or in any public filing relating to the Transactions, (f) the
existence and contents of this Commitment Letter and the Term Sheets in any
proxy, public filing, prospectus, offering memorandum, offering circular,
syndication materials or other

 

Commitment Letter

 

12



--------------------------------------------------------------------------------

marketing materials in connection with the Acquisition or the financing thereof,
and (g) in connection with any remedy or enforcement of any right under the
Commitment Letter; provided that the foregoing restrictions shall cease to apply
after the definitive documentation for the Facilities shall have been executed
and delivered by the parties thereto (other than in respect of the Fee Letter
and the contents thereof).

Each Lead Arranger agrees to keep confidential, and not to publish, disclose or
otherwise divulge, information obtained from or on behalf of you, the Acquired
Business or your or their respective affiliates in the course of the
transactions contemplated hereby, except that the Lead Arrangers shall be
permitted to disclose such confidential information (a) in consultation with
you, the existence and contents of the Term Sheet to rating agencies, (b) to
their respective directors, officers, agents, employees, attorneys, accountants
and advisors, and to their respective affiliates involved in the Transactions
(other than Excluded Affiliates) who are made aware of and agree to comply with
the provisions of this paragraph, in each case on a confidential basis, (c) on a
confidential basis to any bona fide potential Lender, prospective participant or
swap counterparty (in each case, other than a Disqualified Institution and other
persons to whom you have affirmatively declined to consent to the syndication or
assignment thereto prior to the disclosure of such confidential information to
such person) that agrees to keep such information confidential in accordance
with the provisions of this paragraph (or language substantially similar to this
paragraph that is reasonably acceptable to you) for the benefit of you, (d) as
required by the order of any court or administrative agency or in any pending
legal, judicial or administrative proceeding, or otherwise as required by
applicable law, regulation or compulsory legal process (in which case we agree
to use commercially reasonable efforts to inform you promptly thereof to the
extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority)), (e) to the extent requested by any bank regulatory authority having
jurisdiction over a Lead Arranger (including in any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), (f) to
the extent such information: (i) becomes publicly available other than as a
result of a breach of this Commitment Letter, the Term Sheets, the Fee Letter or
other confidential or fiduciary obligation owed by such Lead Arranger to you,
the Acquired Business or their respective affiliates or (ii) becomes available
to the Senior Arrangers on a non-confidential basis from a source other than you
or on your behalf that, to such Lead Arranger’s knowledge, is not in violation
of any confidentiality obligation owed to you, the Acquired Business or your or
their respective affiliates, (g) to the extent you shall have consented to such
disclosure in writing (which may include through electronic means) (such consent
not to be unreasonably withheld or delayed), (h) in protecting and enforcing the
Lead Arrangers’ rights with respect to this Commitment Letter, (i) for purposes
of establishing any defense available under securities laws, including, without
limitation, establishing a “due diligence” defense or (j) to the extent
independently developed by such Lead Arranger without reliance on confidential
information; provided that, no such disclosure shall be made to any affiliates
that are engaged in the sale of the Acquired Business and its subsidiaries,
including through the provision of advisory services (the “Excluded Affiliates”)
other than a limited number of senior employees who are required, in accordance
with industry regulations or the Lead Arrangers’ internal policies and
procedures, to act in a supervisory capacity and the Lead Arrangers’ internal
legal, compliance, risk management, credit or investment committee members. The
Lead Arrangers’ and their affiliates’, if any, obligations under this paragraph
shall terminate automatically to the extent superseded by the confidentiality
provision in the Facilities Documentation upon the effectiveness thereof and, in
any event will terminate on the date that is one year from the date hereof.

 

Commitment Letter

 

13



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Fee Letter and all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure, except that (i) tax treatment and tax structure shall not include
the identity of any existing or future party (or any affiliate of such party) to
this Commitment Letter or the Fee Letter and (ii) no party shall disclose any
information relating to such tax treatment and tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. For this purpose, the tax treatment of the transactions
contemplated by this Commitment Letter and the Fee Letter is the purported or
claimed U.S. Federal income tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. Federal income tax treatment of such transactions.

 

13. Surviving Provisions.

The compensation, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Fee Letter and the provisions of Section 8 of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and (other than in the case of the
syndication provisions) notwithstanding the termination of this Commitment
Letter or the Lead Arrangers’ commitments hereunder and our agreements to
perform the services described herein; provided that your obligations under this
Commitment Letter as specified herein, shall, to the extent covered by the
definitive documentation relating to the Facilities, automatically terminate and
be superseded by the applicable provisions contained in such definitive
documentation upon the occurrence of the Closing Date, and you shall
automatically be released from all liability in connection therewith at such
time. You may terminate (on a pro rata basis among the Lead Arrangers) the Lead
Arrangers’ commitments hereunder at any time subject to the provisions of the
preceding sentence.

 

14. PATRIOT Act Notification.

The Lead Arrangers hereby notify you that, pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “PATRIOT Act”), each Lead Arranger and each Lender is required to obtain,
verify and record information that identifies the Borrower and each guarantor,
which information includes the name, address, tax identification number and
other information regarding the Borrower and each guarantor that will allow such
Lead Arranger or such Lender to identify the Borrower and each guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Lead Arranger and
each Lender. You hereby acknowledge and agree that the Lead Arrangers shall be
permitted to share any or all such information with the Lenders.

 

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on April 14, 2014. The Lead Arrangers’
offer hereunder, and our agreements to perform the services described herein,
will expire automatically and without further action or notice and without
further obligation to you at such time in the event that the Lead Arrangers have
not

 

Commitment Letter

 

14



--------------------------------------------------------------------------------

received such executed counterparts in accordance with the immediately preceding
sentence. This Commitment Letter will become a binding commitment on the Lead
Arrangers only after it has been duly executed and delivered by you in
accordance with the first sentence of this Section 15. In the event that (a) the
Closing Date does not occur on or before 11:59 p.m., New York City time, on
April 13, 2015, (b) the Acquisition closes without the use of the Facilities
(and, with respect to the Bridge Facility, unless Notes are issued in lieu of
the Bridge Facility) (in each case, as to such Facility) or (c) the Acquisition
Agreement is validly terminated prior to the closing of the Acquisition, then
this Commitment Letter and the Lead Arrangers’ commitments hereunder, and our
agreements to perform the services described herein, shall automatically
terminate without further action or notice and without further obligation to you
unless the Lead Arrangers shall, in its discretion, agree to an extension;
provided that the termination of any commitment pursuant to this sentence does
not prejudice your rights and remedies in respect of any breach of this
Commitment Letter.

[Remainder of this page intentionally left blank]

 

Commitment Letter

 

15



--------------------------------------------------------------------------------

The Lead Arrangers are pleased to have been given the opportunity to assist you
in connection with the financing for the Acquisition.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Andrew W. Earls
Name:   Andrew W. Earls Title:   Vice President

Accepted and agreed to as of

the date first above written:

ZEBRA TECHNOLOGIES CORPORATION

 

By:   /s/ Michael C. Smiley Name:   Michael C. Smiley Title:   Chief Financial
Officer

 

Commitment Letter

 

16



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

Project Silver

$2,250,000,000 Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter and the other Exhibits attached to the
commitment letter to which this Exhibit A is attached (the “Commitment Letter”).
In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit A shall
be determined by reference to the context in which it is used.

 

Borrower:

Zebra Technologies Corporation, a Delaware corporation (the “Borrower”).

 

Transactions:

The Borrower intends to acquire (the “Acquisition”) the enterprise mobility
business of Motorola Solutions, Inc. (the “Seller”) pursuant to a master
acquisition agreement (the “Acquisition Agreement”) to be entered into among the
Borrower, one or more new entities formed by the Borrower for purposes of
completing such Acquisition, and the Seller. In connection with the Acquisition,
(a) the Borrower will acquire the Acquired Business from the Seller, (b) the
Borrower will obtain the senior secured credit facilities described below under
the caption “Senior Facilities”, (c) the Borrower will (i) seek to issue up to
$1,250,000,000 in aggregate principal amount of its notes (the “Notes”) in a
Rule 144A or other private placement, minus the amount of Preferred Stock
Proceeds, and (ii) to the extent the Borrower is unable to issue the Notes on or
prior to the date the Acquisition is consummated or in the full amount
contemplated above, borrow up to $1,250,000,000 in aggregate principal amount
(or such lesser amount by which the sum of (A) the amount of Notes referred to
above and (B) the amount of Preferred Stock Proceeds is less than such amount)
of senior unsecured loans (the “Bridge Loans”) under a new senior unsecured
credit facility (the “Bridge Facility”), (d) certain of the existing
indebtedness of the Acquired Business and its subsidiaries outstanding as of the
Closing Date (the “Existing Debt”) shall be repaid and (e) fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”) will be
paid. The transactions described in this paragraph are collectively referred to
herein as the “Transactions”.

 

Senior Facilities Term Sheet



--------------------------------------------------------------------------------

Administrative Agent:

Morgan Stanley Senior Funding, Inc. (“MSSF”), will act as sole administrative
agent (the “Agent”) for a syndicate of banks, financial institutions and other
institutional lenders (excluding Disqualified Institutions) (together with MSSF,
the “Lenders”), and will perform the duties customarily associated with such
roles

 

Bookrunners and Lead Arrangers:

MSSF will act as a bookrunner and lead arranger for the Senior Facilities
described below (collectively, in such capacities, the “Lead Arranger”, and,
together with the Additional Committing Lenders or their respective affiliates
acting as additional arrangers pursuant to the Commitment Letter, the “Lead
Arrangers”), and will perform the duties customarily associated with such roles.

 

Collateral Agent:

At the option of the Lead Arranger and with the consent of the Borrower, one or
more financial institutions identified by the Lead Arranger (in such capacity,
the “Collateral Agent”) for both the Term Facility and the Revolving Facility.

 

Syndication Agent:

At the option of the Lead Arranger and with the consent of the Borrower, one or
more financial institutions identified by the Lead Arranger (in such capacity,
the “Syndication Agent”).

 

Documentation Agent:

At the option of the Lead Arranger and with the consent of the Borrower, one or
more financial institutions identified by the Lead Arranger (in such capacity,
the “Documentation Agent”).

 

Senior Facilities:

(A)   A senior secured term loan facility in an aggregate principal amount of
$2,000,000,000 (the “Term Facility”); the loans under the Term Facility (the
“Term Loans”).

 

  (B)   A senior secured revolving credit facility in an aggregate principal
amount of $250,000,000 (the “Revolving Facility” and, together with the Term
Facility, the “Senior Facilities”), of which up to an aggregate amount to be
agreed upon will be available through a subfacility in the form of letters of
credit. The Revolving Facility will be available in U.S. Dollars and certain
foreign currencies to be agreed.

 

Senior Facilities Term Sheet

 

A-2



--------------------------------------------------------------------------------

  A Lender under the Revolving Facility that agrees to act as swingline lender
and who is reasonably acceptable to the Borrower and the Agent (in such
capacity, the “Swingline Lender”) will make available to the Borrower a
swingline facility under which the Borrower may make short-term borrowings of up
to an aggregate amount to be agreed upon. Any such swingline borrowings will
reduce availability under the Revolving Facility on a dollar-for-dollar basis.
Each Lender under the Revolving Facility shall, promptly upon request by the
Swingline Lender, fund to the Swingline Lender its pro rata share of any
swingline borrowings.

 

Incremental Term and Revolver:

The Borrower shall be entitled, subject to satisfaction of the following
conditions, on one or more occasions (in each case in an aggregate principal or
committed amount not less than $5,000,000) to incur additional term loans (the
“Additional Term Loans”) under the Term Facility or under a new term loan
facility to be included in the Senior Facilities (except as noted below) (each,
an “Incremental Term Facility”) and/or increase commitments under the Revolving
Facility and/or one or more new tranches of revolving credit facilities (any
such increase, an “Incremental Revolving Facility”; the Incremental Term
Facilities and the Incremental Revolving Facilities are collectively referred to
as the “Incremental Facilities”) in an aggregate principal amount of
(1) $300,000,000 plus (2) all voluntary prepayments and commitment reductions of
the Senior Facilities (excluding any such voluntary prepayments of Incremental
Facilities to the extent such Incremental Facilities were incurred pursuant to
clause (3) hereof) plus (3) an unlimited amount so long as such amount at such
time could be incurred without causing the pro forma Consolidated Total Secured
Net Leverage Ratio (as defined below) to exceed the Consolidated Total Secured
Net Leverage Ratio (as defined below) in effect on the Closing Date (assuming
for purposes of this calculation that (x) all additional amounts under the
Incremental Facilities and the Incremental Notes (as defined below) are “senior
secured” for this purpose, (y) the full committed amount of any Incremental
Revolving Facility or Incremental Notes shall be treated as outstanding for such
purpose and cash proceeds of any such Incremental Facilities and Incremental
Notes shall not be netted from indebtedness for purposes of calculating
compliance with such Consolidated Total Secured Net Leverage provided that to
the extent the proceeds of any; Ratio

 

Senior Facilities Term Sheet

 

A-3



--------------------------------------------------------------------------------

 

such Incremental Facility or Incremental Notes are to be used to repay
indebtedness, it shall not limit the Borrower’s ability to give pro forma effect
to such repayment of indebtedness and (z) and all other appropriate pro forma
adjustments) on terms agreed by the Borrower and the lender(s) providing the
respective Incremental Facility) (of which not more than $150,000,000 may be in
the form of Incremental Revolving Facilities), provided that (i) any Incremental
Revolving Facility shall be subject to substantially the same terms and
conditions (other than pricing, fees, maturity and other immaterial terms which
shall be determined by the Borrower and the lenders providing such Incremental
Revolving Facility) as the Revolving Facility; provided that the final maturity
of such Incremental Revolving Facility may be the same or later (but not sooner)
than the final stated maturity date applicable to the then existing Revolving
Facility, (ii) no event of default exists or would exist immediately after
giving effect thereto, subject to customary “Sungard” limitations to the extent
the proceeds of any Incremental Facility are being used to finance an
acquisition or any other permitted investment, (iii) loans to be made under an
Incremental Term Facility (each, an “Incremental Term Loan”), or Incremental
Revolving Facility shall be subject to the terms as determined by the Borrower
and the lenders providing such Incremental Facility, except that, unless such
Incremental Term Loans are made a part of the Term Facility (in which case all
terms thereof shall be identical to those of such Term Facility) or such
Incremental Revolving Facility is made part of the Revolving Facility (in which
case all terms thereof shall be identical to those of the Revolving Facility),
(a) the “effective margin” applicable to the respective Incremental Term Loans
or Incremental Revolving Facility, as applicable (which, for such purposes only,
shall be deemed (x) to include all upfront or similar fees or original issue
discount (amortized over the shorter of (1) the weighted average life to
maturity of such loans and (2) four years) payable to all Lenders providing such
Incremental Term Loans or Incremental Revolving Facility, as applicable, (y) if
the Incremental Term Loans or Incremental Revolving Facility, as applicable,
include an interest rate floor greater than the applicable interest rate floor
under the initial Term Loans or initial Revolving Loans, as applicable, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the

 

Senior Facilities Term Sheet

 

A-4



--------------------------------------------------------------------------------

 

interest rate margin under the initial Term Loans or the initial Revolving
Loans, as applicable, shall be required, but only to the extent an increase in
the interest rate floor in the initial Term Loans or the initial Revolving
Loans, as applicable, would cause an increase in the interest rate then in
effect thereunder, and in such case, the interest rate floor (but not the
interest rate margin) applicable to the initial Term Loans or the initial
Revolving Loans, as applicable, shall be increased to the extent of such
differential between interest rate floors and (z) shall exclude structuring,
arrangement or other fees payable in connection therewith that are not shared
with all Lenders providing such Incremental Term Loans or in respect of such
Incremental Revolving Facility) determined as of the initial funding date for
such Incremental Term Loans or Incremental Revolving Facility may exceed the
“effective margin” applicable to the initial Term Loans or the initial Revolving
Loans, as applicable (determined on the same basis as provided in the preceding
parenthetical) by up to (but not more than) 0.50% (all adjustments made pursuant
to this clause (iii)(a), the “MFN Adjustment”); provided that if any Incremental
Term Loan or Incremental Revolving Facility, as applicable, is incurred more
than 12 months after the Closing Date, the MFN Adjustment shall not apply,
(b) the final stated maturity date for such Incremental Term Loans may be the
same or later (but not sooner) than the final stated maturity date applicable to
the then existing Term Loans, (c) the amortization requirements for such
Incremental Term Loans may differ, so long as the weighted average life to
maturity of such Incremental Term Loans is no shorter than the weighted average
life to maturity applicable to the then outstanding Term Loans (without giving
effect to any prepayments), (d) such Incremental Term Loans, to the extent
secured, shall not be secured by any lien on any asset of the Borrower or any
Guarantor that does not also secure the then outstanding applicable Term Loans,
or be guaranteed by any person other than a Loan Party under the then
outstanding applicable Term Loans, (e) Incremental Term Loans may rank junior in
right of security with the other Senior Facilities or be unsecured, in which
case, the Incremental Term Facility pursuant to which such Incremental Term
Loans are extended will be established as a separate facility from the then
existing Term Loan Facilities and/or the Borrower may issue, in lieu of an
Incremental Term Facility, first lien secured or junior lien secured or
unsecured

 

Senior Facilities Term Sheet

 

A-5



--------------------------------------------------------------------------------

 

notes (the “Incremental Notes”) (in each case, to the extent secured, subject to
customary intercreditor terms to be reasonably acceptable to the Agent and the
Borrower) and, in each case, the provisions of preceding clause (a) shall not
apply (provided that, (i) such Incremental Notes do not mature on or prior to
the then final stated maturity date of the then outstanding Term Loans and the
weighted average life to maturity of such Incremental Notes is no shorter than
the weighted average life to maturity applicable to the then outstanding Term
Loans (without giving effect to any prepayments) and (ii) such Incremental
Notes, to the extent secured, shall not be secured by any lien on any asset of
the Borrower or any Guarantor that does not also secure the then outstanding
applicable Term Loans, or be guaranteed by any person other than the Guarantors
under the then outstanding applicable Term Loans) and (f) the covenants, events
of default and guarantees of such Incremental Term Loans or Incremental Notes,
if not consistent with the terms of the corresponding initial Term Loans, shall
not be materially more restrictive to the Borrower, when taken as a whole, than
the terms of the initial Term Loans unless (1) Lenders under the initial Term
Facility also receive the benefit of such more restrictive terms or (2) any such
provisions apply after the maturity date of the Term Facility, and (iv) any such
Incremental Term Facility shall, except as provided otherwise in clause (iii)
above, be secured on a pari passu basis by the same Collateral securing, the
Senior Facilities.

 

  The Borrower may seek commitments in respect of Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and/or additional banks, financial
institutions and other institutional lenders who will become Lenders in
connection therewith; provided, that with respect to new Lenders who will
provide commitments under any Incremental Revolving Facility, the consent of the
Agent shall be required, not to be unreasonably withheld, delayed or
conditioned.

 

Refinancing Facilities:

The Senior Facilities Documentation (the “Senior Facilities Documentation”) will
permit the Borrower to refinance (x) Term Loans or Additional Term Loans or (y)
commitments under the Revolving Facility or any Incremental Revolving Facility,
in each case, from time to time, in whole or part, with one or more new term
loan facilities (each a “Refinancing Term Facility”) or one or more new

 

Senior Facilities Term Sheet

 

A-6



--------------------------------------------------------------------------------

 

revolving loan facilities (each a “Refinancing Revolving Facility” and together
with any Refinancing Term Facility, each, a “Refinancing Facility”), as
applicable, under the Senior Facilities Documentation, solely with the consent
of the Borrower and the institutions providing such Refinancing Facility, as
applicable, with one or more additional series of senior unsecured notes or
loans or senior secured notes that will be secured by the Collateral on a pari
passu basis or senior secured notes or loans that will be secured by the
Collateral on a junior basis with the Senior Facilities (and such notes or
loans, “Refinancing Notes”); provided (i) with respect to Refinancing Facilities
or Refinancing Notes that are secured, customary intercreditor agreements are
entered into which are reasonably acceptable to the Borrower and applicable
Agent, (ii) any Refinancing Term Facility or Refinancing Notes does not mature
prior to the stated maturity date of, or have a shorter weighted average life
than, loans under the Term Facilities being refinanced (without giving effect to
prepayments), or, with respect to any Refinancing Notes, have mandatory
prepayment provisions (other than related to customary asset sale, similar
events and change of control offers) that would result in mandatory prepayment
of such Refinancing Notes prior to, the loans under the Term Loan Facilities
being refinanced (it being understood the Borrower shall be permitted to prepay
or offer to purchase any first lien secured Refinancing Notes pursuant to the
second paragraph of the “Mandatory Prepayments” section below), (iii) any
Refinancing Revolving Facility does not mature prior to the maturity date of the
revolving commitments being refinanced, (iv) the aggregate principal amount of
any Refinancing Facility or Refinancing Notes shall not be greater than the
aggregate principal amount of the Term Loan Facility or Revolving Credit
Facility (as applicable) being refinanced or replaced, plus any fees, premiums,
original issue discount and accrued interest associated therewith and costs and
expenses related thereto, plus such additional amounts to the extent otherwise
permitted to be incurred under the Senior Facilities Documentation (provided the
applicable baskets are utilized in connection with the incurrence of such
additional amounts of indebtedness), and such Term Loan Facility or Revolving
Credit Facility being refinanced or replaced will be permanently reduced
simultaneously with the issuance thereof, (v) the Senior Facilities
Documentation will contain

 

Senior Facilities Term Sheet

 

A-7



--------------------------------------------------------------------------------

 

provisions providing for the pro rata treatment of the payment, borrowing,
participation and commitment reduction of the Revolving Facility and any
Refinancing Revolving Credit Facility, (vi) and the Refinancing Facility or
Refinancing Notes, to the extent secured, shall not be secured by any lien on
any asset of the Borrower or any Guarantor that does not also secure the then
outstanding applicable Term Loans, or be guaranteed by any person other than the
Guarantors under the then outstanding Term Loans and (vii) the covenants, events
of default and guarantees of such Refinancing Facility or Refinancing Notes, if
not consistent with the terms of the corresponding initial Term Loans, shall not
be materially more restrictive to the Borrower, when taken as a whole, than the
terms of the initial Term Loans unless (1) Lenders under the initial Term Loan
Facility also receive the benefit of such more restrictive terms or (2) any such
provisions apply after the maturity date of the Term Loan Facility. In
connection with any Refinancing Facility or Refinancing Notes, the Senior
Facilities Documentation will provide the Borrower the right to require the
applicable Lenders to assign their loans and commitments to the providers of any
such Refinancing Facility or Refinancing Notes.

 

Purpose:

(A)   The proceeds of the Term Facility will be used by the Borrower, on the
date of the initial borrowing under the Senior Facilities (the “Closing Date”),
together with the proceeds of the Notes or Bridge Loans or Preferred Stock
Proceeds (if any), solely (a) to pay the consideration for the Acquisition (the
“Merger Consideration”), (b) to refinance the Existing Debt and (c) to pay the
Transaction Costs.

 

Senior Facilities Term Sheet

 

A-8



--------------------------------------------------------------------------------

  (B)   The proceeds of loans under the Revolving Facility will be utilized
(a) on the Closing Date to fund (x) a portion of the Merger Consideration, fees
and expenses in connection with the Transactions, and other general corporate
purposes in an amount not to exceed $25,000,000 and (y) upfront fees or OID in
respect of any of the Senior Facilities (imposed pursuant to the “flex”
provisions in the Fee Letter), Bridge Facility and/or in connection with the
issuance of the Notes and (b) thereafter, from time to time for general
corporate purposes (including acquisitions, investments, restricted payments and
other transactions not prohibited by the Senior Facilities Documentation),
working capital, and capital expenditures. Additionally, Letters of Credit may
be issued on the Closing Date in order to backstop or replace letters of credit
outstanding on the Closing Date under facilities no longer available to the
Borrower or its subsidiaries and for other purposes to be mutually agreed.

 

  (C)   Letters of credit will be used solely to support obligations by the
Borrower and its subsidiaries.

 

Availability:

(A)   The full amount of the Term Facility must be drawn in a single drawing on
the Closing Date. Amounts borrowed under the Term Facility that are repaid or
prepaid may not be reborrowed.

 

  (B)   The loans under the Revolving Facility will be available on the Closing
Date and prior to the final maturity of the Revolving Facility, in minimum
principal amounts and upon notice to be agreed upon. Amounts repaid under the
Revolving Facility may be reborrowed.

 

Interest Rates and Fees:

As set forth on Annex I hereto.

 

Default Rate:

During the existence of a payment or bankruptcy event of default, the applicable
interest rate plus 2.0% per annum will be paid on overdue principal and with
respect to other overdue amounts, such overdue amounts shall bear interest at a
rate equal to 2.0% per annum plus the rate applicable to “Base Rate” loans, in
each case, other than to Defaulting Lenders (defined below).

 

Letters of Credit:

Letters of credit under the Revolving Facility will be issued by one or more
Lenders under the Revolving Facility that agree to act as an issuing bank and
that are reasonably acceptable to the Borrower and the Agent (the “Issuing
Bank”). Each letter of credit shall expire not later than the earlier of (a) 12
months after its date of issuance and (b) the final maturity of

 

Senior Facilities Term Sheet

 

A-9



--------------------------------------------------------------------------------

 

the Revolving Facility (unless collateralized or backstopped in a manner to be
mutually agreed); provided, however, that any letter of credit may provide for
renewal thereof for additional periods of up to 12 months (which in no event
shall extend beyond the date referred to in clause (b) above) (unless
collateralized or backstopped in a manner to be mutually agreed).

 

  Drawings under any letter of credit shall be reimbursed by the Borrower on the
business day following receipt of written notice by the Borrower from the
Issuing Bank (whether with its own funds or with proceeds of borrowings under
the Revolving Facility). To the extent that the Borrower does not reimburse the
Issuing Bank within such time period, the Lenders under the Revolving Facility
shall be irrevocably obligated to reimburse the Issuing Bank pro rata based upon
their respective Revolving Facility commitments.

 

  The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.

 

Final Maturity and Amortization:

(A)   Term Facility

 

  The Term Facility will mature on the date that is seven years after the
Closing Date, and will amortize in equal quarterly installments commencing at
the end of the second full fiscal quarter ending after the Closing Date in an
aggregate annual amount equal to 1% of the original principal amount of the Term
Facility (subject to reduction in connection with debt prepayments and debt
buy-backs) with the balance payable on the maturity date of the Term Facility.

 

  (B)   Revolving Facility

 

  The Revolving Facility will mature and the commitments thereunder will
terminate on the date that is five years after the Closing Date.

 

Guarantees:

All obligations of the Borrower under the Senior Facilities and, at the
Borrower’s option, the obligations of the Borrower or any of its subsidiaries
under any interest rate protection or other hedging arrangements entered into
with either Agent, the Lead Arranger, an entity that is a Lender at the time of
such transaction, or any affiliate at the the time of such transaction of any of
the foregoing specifically designated by the Borrower as “Secured Hedging
Arrangements” (excluding any Excluded Swap

 

Senior Facilities Term Sheet

 

A-10



--------------------------------------------------------------------------------

 

Obligations (to be mutually defined) collectively, “Secured Hedging
Arrangements”) and, at the option of the Borrower, cash management obligations
of the Borrower or any of its subsidiaries owing to any Lender or its affiliates
(at the time such arrangement was entered into) and specifically identified by
the Borrower as “Secured Cash Management Obligations” (collectively, “Secured
Cash Management Obligations”) will be unconditionally guaranteed (the
“Guarantees”) by each existing and each subsequently acquired or organized
direct or indirect wholly owned domestic restricted subsidiary of the Borrower
(other than (i) unrestricted subsidiaries, (ii) immaterial subsidiaries,
(iii) any subsidiary of a non-US subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended (a “CFC”), (iv) any US subsidiary of
the Borrower that owns no material assets other than equity interests
(including, for this purpose, any debt or other instrument treated as equity for
U.S. federal income tax purposes) in one or more foreign subsidiaries that are
CFCs (a “CFC Holdco”), (v) captive insurance subsidiaries, if any,
(vi) non-profit subsidiaries, if any, (vii) joint ventures, if any,
(viii) special purpose entities, if any, (ix) subsidiaries for which guarantees
are (A) legally prohibited or require governmental consent, approval, license or
authorization or (B) contractually prohibited on the Closing Date or the date of
acquisition, so long as such prohibition is not created in contemplation of such
transaction, and unless such approval, license or authorization has been
received, (x) where the burden or cost of obtaining a guarantee outweighs the
benefit to the Lenders, as determined in the reasonable discretion of the Agents
and the Borrower and (xi) other subsidiaries as mutually agreed) to the extent
permitted by applicable law and subject to exceptions and limitations to be
mutually agreed upon (collectively, the “Subsidiary Guarantors”).

 

 

  Notwithstanding anything to the contrary contained herein, the requirements of
the preceding paragraph shall be, as of the Closing Date, subject to the Certain
Funds Provision.

 

Unrestricted Subsidiaries:

The Senior Facilities Documentation will contain provisions pursuant to which,
so long as no event of default is continuing, the Borrower will be permitted to
designate any existing or subsequently acquired or

 

Senior Facilities Term Sheet

 

A-11



--------------------------------------------------------------------------------

 

organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate such unrestricted subsidiary as a restricted subsidiary; provided,
(x) such designation of a restricted subsidiary as an unrestricted subsidiary
shall be deemed to constitute an investment and (y) such redesignation of any
unrestricted subsidiary as a restricted subsidiary shall be deemed to constitute
the incurrence of indebtedness and liens of such subsidiary (to the extent
assumed). Unrestricted subsidiaries will not be subject to the mandatory
prepayments, representations and warranties, covenants, events of default or
other provisions of the Senior Facilities Documentation, and the results of
operations and indebtedness of unrestricted subsidiaries will not be taken into
account for purposes of calculating any financial ratios or baskets contained in
the Senior Facilities Documentation.

 

Security:

The Senior Facilities, the Guarantees, any Secured Hedging Arrangements and any
Secured Cash Management Obligations will be secured by a perfected
first-priority security interest (subject to permitted liens) in the stock
issued to and substantially all other assets of the Borrower and Subsidiary
Guarantors (excluding the Excluded Assets (as defined below), the “Collateral”)
excluding (i) equity ownership in any CFC or CFC Holdco in excess of 65%,
(ii) all leasehold interests, including any requirement to obtain any landlord
waivers, estoppels and consents, (iii) all owned real property with a fair
market value of less than an amount to be mutually agreed (with all mortgages
being permitted to be delivered post-closing), (iv) motor vehicles and other
assets subject to certificates of title, (v) letter of credit rights in an
amount to be mutually agreed (except to the extent a security interest therein
can be perfected by the filing of Uniform Commercial Code financing statements),
(vi) commercial tort claims in an amount to be mutually agreed, (vii) except to
the extent a security interest therein can be perfected by the filing of Uniform
Commercial Code financing statements, cash and cash equivalents, deposit and
securities accounts (including securities entitlements and related assets
credited thereto) (in each case, other than cash and cash equivalents
representing proceeds of other “Collateral”) and any other assets requiring
perfection through control agreements or perfection by “control”, (viii) equity
interests issued by or assets of unrestricted subsidiaries, immaterial
subsidiaries and captive insurance subsidiaries, (ix) a security

 

Senior Facilities Term Sheet

 

A-12



--------------------------------------------------------------------------------

 

interest that could result in an adverse tax consequence as determined by the
Borrower and the Agents, (x) equity interests issued by or assets of any person
other than a wholly owned restricted subsidiary to the extent prohibited by the
organizational documents of such entity or requiring third party consent, (xi) a
security interest to the extent the burden or cost of perfecting such security
interest outweighs the benefit of such security to the Lenders, (xii) intent to
use trademarks, (xiii) property subject to a purchase money agreement, capital
lease or similar arrangement to the extent prohibited thereby or otherwise
requiring consent, (xiv) margin stock, (xv) any non-U.S. assets or assets of the
Borrower and Subsidiary Guarantors that require action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets,
including any intellectual property in any non-U.S. jurisdiction (and no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required in respect of such assets), and (xvi) a security
interest prohibited by law or permitted agreement (not entered into in
contemplation thereof) (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition) or which would require governmental or other
third party consent, approval, license or authorization or create a right of
termination in favor of any person party to such agreements (after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable law other than proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the Uniform Commercial Code or
other applicable law notwithstanding such prohibition) (collectively with the
assets described in clauses (i) through (xv), the “Excluded Assets”).

 

 

Notwithstanding anything to the contrary, the Borrower and the Subsidiary
Guarantors shall not be required, nor shall the Agents be authorized, (i) to
perfect the above-described pledges, security interests and mortgages by any
means other than by (A) filings pursuant to the Uniform Commercial Code in the
office of the secretary of state (or similar central filing office) of the
relevant State(s) and filings in the

 

Senior Facilities Term Sheet

 

A-13



--------------------------------------------------------------------------------

 

applicable real estate records with respect to mortgaged properties or any
fixtures relating to mortgaged properties, (B) filings in United States
government offices with respect to intellectual property as expressly required
in the Senior Facilities Documentation, (C) delivery to the Agent to be held in
its possession of all Collateral consisting of material intercompany notes,
stock certificates of the Borrower and its restricted subsidiaries and material
instruments issued to the Borrower or Subsidiary Guarantors, (D) mortgages in
respect of fee-owned real property with a fair market value in excess of an
amount to be mutually agreed, in each case as expressly required in the Senior
Facilities Documentation or (E) necessary perfection steps with respect to
commercial tort claims or letters of credit over a materiality threshold to be
mutually agreed, (ii) to enter into any deposit account control agreement or
securities account control agreement with respect to any deposit account or
securities account, (iii) to enter into any source code escrow arrangement (or
be obligated to register intellectual property) or (iv) to take any action
(other than the actions listed in clause (i)(A) and (E) above) with respect to
any assets located outside of the United States.

 

  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Borrower and the Agents and subject to exceptions permitted under the Senior
Facilities Documentation. Notwithstanding anything to the contrary contained
herein, the requirements of the preceding paragraphs shall be, as of the Closing
Date, subject to the Certain Funds Provision.

 

Mandatory Prepayments:

Loans under the Term Facility shall be prepaid with:

 

 

(a) commencing at the end of the first full fiscal year following the Closing
Date, 50% of Excess Cash Flow (to be defined) of the Borrower and its restricted
subsidiaries, with step-downs to 25% and 0% if the Consolidated Total Secured
Net Leverage Ratio is less than 4.00x and 3.00x, respectively (such definition
to provide for a deduction from excess cash flow, without duplication among
periods, of internally generated cash used (or committed to be used within a
period to be mutually agreed) to finance permitted acquisitions, other
investments and capital expenditures (to the extent the amounts are to be used

 

Senior Facilities Term Sheet

 

A-14



--------------------------------------------------------------------------------

 

for permitted acquisitions, other investments and capital expenditures
(including any of the foregoing for which a binding agreement (or binding
commitment) then exists), for certain restricted payments, capitalized
intellectual property development, for retention, recruiting, relocation,
severance, signing bonuses and expenses, tax distributions, prepayments of
certain other indebtedness, and to include a dollar-for-dollar credit for
(x) voluntary prepayments of the Term Loan Facility, any Incremental Term Loan
Facility and any Refinancing Facility that is pari passu with the Term Loan
Facility and the Revolving Facility and Incremental Revolving Facility (to the
extent accompanied by a permanent reduction of the relevant commitment) and
(y) to repay borrowings of Revolving Loans made on the Closing Date;

 

  (b) 100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property by the Borrower or any of its restricted
subsidiaries (including casualty insurance and condemnation proceeds), in excess
of an amount to be mutually agreed and only in respect of amounts in excess
thereof) and subject to exceptions to be mutually agreed upon and a 100%
reinvestment right if reinvested (or committed to be reinvested) within 12
months of such sale or disposition (or 18 months in the event a binding letter
of intent is entered into within such 12-month period); and

 

  (c) 100% of the net cash proceeds of issuances, offerings or placements of
debt obligations of the Borrower and its restricted subsidiaries (other than
indebtedness permitted to be incurred under the Senior Facilities (excluding
Refinancing Facilities and Refinancing Notes), which for the avoidance of doubt,
includes the refinancing of the Bridge Facility with Notes and the Incremental
Facilities).

 

 

Mandatory prepayments of the Term Loans shall be applied to scheduled
installments thereof (pro rata to outstanding Term Loans and Incremental Term
Loans (unless otherwise agreed)) in direct order of maturity (without premium or
penalty); provided, that the Senior Facilities Documentation shall provide that
in the case of mandatory prepayments in respect of any asset sale of Collateral
or loss event, a ratable portion of the net proceeds thereof may be applied to
prepay or offer to purchase any first lien secured notes that are Refinancing
Notes or Incremental Notes or

 

Senior Facilities Term Sheet

 

A-15



--------------------------------------------------------------------------------

 

permitted ratio debt if required under the terms of the applicable first lien
secured notes documents. After repayment of the Term Facility, mandatory
prepayments may be allocated to the Bridge Facility to the extent required by
the terms therein.

 

  Lenders may elect not to accept any mandatory prepayment (other than with
respect to Refinancing Notes and Refinancing Facilities) (each, a “Declining
Lender”). Any prepayment amount declined by a Declining Lender may be retained
by the Borrower (“Retained Declined Proceeds”).

 

  All prepayments referred to in clauses (a) and (b) above are subject to there
being no adverse tax consequences (which, for the avoidance of doubt, includes,
but is not limited to, any prepayment whereby doing so the Borrower and its
subsidiaries or any of their affiliates would incur a tax liability, including a
tax dividend, deemed dividend pursuant to Section 956 of the Internal Revenue
Code or a withholding tax) and to permissibility under (i) local law (e.g.,
financial assistance, corporate benefit, restrictions on upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of the
relevant subsidiaries) and (ii) material constituent document restrictions
(including as a result of minority ownership) and other material agreements,
with Excess Cash Flow being allocated among subsidiaries in various
jurisdictions in a manner to be mutually agreed in the Senior Facilities
Documentation (for the avoidance of doubt excluding any reduction from interest
and payments in respect of the Senior Facilities, Bridge Facility or Notes in
respect of the foreign subsidiaries’ Excess Cash Flow); provided, that the
Borrower and its restricted subsidiaries shall be entitled to reduce Excess Cash
Flow pursuant to this sentence by the foreign subsidiaries’ portion of Excess
Cash Flow in any fiscal year. The non-application of any prepayment amounts as a
consequence of the foregoing provisions will not, for the avoidance of doubt,
constitute a default or an event of default, and such amounts shall be available
for working capital purposes of the Borrower and its subsidiaries as long as not
required to be prepaid in accordance with the following provisions.

 

Voluntary Prepayments and Reductions in Commitments:

Voluntary reductions of the unutilized portion of the commitments under the
Senior Facilities and prepayments of borrowings thereunder will be permitted at
any time, in minimum principal amounts

 

Senior Facilities Term Sheet

 

A-16



--------------------------------------------------------------------------------

 

to be agreed upon, without premium or penalty (except as set forth below),
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period. All voluntary prepayments of the Term Facility will be
applied as directed by the Borrower in its sole discretion (and absent such
direction, in direct order of maturity).

 

  Notwithstanding the foregoing, prepayments (or amendments) of the initial Term
Loans prior to the date that is six months after the Closing Date in connection
with a Repricing Transaction (as defined below) shall be accompanied by a
premium equal to 1.00% of the amount of the initial Term Loans so prepaid (or
amended); provided, that such premium shall not apply if such refinancing or
amendment is in connection with a transformative acquisition.

 

  As used herein “Repricing Transaction” means any (a) voluntary prepayment of
the initial Term Loans using proceeds of a substantially concurrent incurrence
of secured term loans the primary purpose of which is to reduce the interest
rate margins thereon (calculated in a manner consistent with the MFN Adjustment)
applicable to the initial Term Loans (and such interest rate margin is reduced)
or (b) mandatory prepayment (including any mandatory assignment in connection
therewith) with the proceeds of indebtedness which results in a lower interest
rate margin (calculated in a manner consistent with the MFN Adjustment) (or
downward repricing amendments of the initial Term Loans).

 

Representations and Warranties:

Limited to the following to be applicable to the Borrower and its restricted
subsidiaries, with materiality thresholds, qualifications, exceptions, and
“baskets” to be mutually agreed, and subject to the Certain Funds Provision:
corporate power and authority; due authorization, execution and delivery, and
enforceability, of loan documentation; governmental consents; accuracy of
historical financial statements; accuracy of written disclosure; no Material
Adverse Effect (defined below) after the Closing Date; absence of material
litigation; no violation of, or conflicts with, material debt agreements;
compliance with laws (including the PATRIOT Act, ERISA, margin regulations,
environmental laws, laws applicable to sanctioned persons, the Foreign Corrupt
Practices Act and OFAC); payment of taxes; ownership of properties;

 

Senior Facilities Term Sheet

 

A-17



--------------------------------------------------------------------------------

 

intellectual property; inapplicability of the Investment Company Act; solvency
(defined as set forth on Exhibit D) on the Closing Date; labor matters;
environmental and other regulatory matters; validity, priority and perfection of
security interests in the Collateral (subject to permitted liens and other
exceptions to perfection to be mutually agreed); and treatment as senior debt
under all subordinated debt and as sole designated senior debt thereunder.

 

  “Material Adverse Effect” shall mean any event, circumstance or condition that
has had or could reasonably be expected to have (i) on the Closing Date, a
Company Material Adverse Effect or (ii) after the Closing Date, a material and
adverse effect on (a) the business, assets, results of operations or financial
condition of the Borrower and its restricted subsidiaries, taken as a whole or
(b) remedies of the Agents and the Lenders under the documentation governing the
Senior Facilities.

 

Conditions Precedent to Initial Borrowing:

Limited to the conditions precedent set forth in Section 6 of the Commitment
Letter and Exhibit C thereto. For the avoidance of doubt, it is agreed that
conditions set forth herein and in Exhibit C are subject, in all respects, to
the Certain Funds Provision.

 

  The Senior Facilities Documentation shall not contain (a) any conditions
precedent other than the conditions precedent expressly set forth herein, in
Section 6 of the Commitment Letter and in Exhibit C or (b) any representation or
warranty, affirmative or negative covenant or event of default not set forth in
Section 6 of the Commitment Letter, this Exhibit A or Exhibit C thereto, the
accuracy, compliance or absence, respectively, of or with which would be a
condition to the borrowing under the Senior Facilities.

 

Conditions Precedent to All Borrowings Under the Revolving Facility (other than
on the Closing Date):

Delivery of a customary borrowing notice, accuracy of representations and
warranties in all material respects (subject, in the case of the initial
borrowing under the Senior Facilities, to the Certain Funds Provision), and
absence of defaults at the time of, or immediately after giving effect to the
making of, such extension of credit.

 

Affirmative Covenants:

Limited to the following to be applicable to the Borrower and its restricted
subsidiaries with materiality thresholds, qualifications, exceptions, and
“baskets” to be mutually agreed, and subject to the Certain Funds Provision:
maintenance of corporate existence; delivery of consolidated annual audited
(within 120 days of the end of the fiscal year ending

 

Senior Facilities Term Sheet

 

A-18



--------------------------------------------------------------------------------

 

December 31, 2014 and within 90 days of the end of each fiscal year thereafter)
and quarterly (within 60 days of the first three fiscal quarters after the
Closing Date for which such financial statements are due, and 45 days
thereafter) unaudited (for each of the first three fiscal quarters of any fiscal
year) financial statements and other information, including information required
under the PATRIOT Act reasonably requested by the Lenders through either Agent
(other than information subject to confidentiality obligations or
attorney-client privilege); delivery of notices of default (provided that the
delivery of a notice of default at any time will cure any event of default
arising from the failure to timely deliver such notice of default), material
litigation, ERISA events and post-closing material adverse change; maintenance
of properties in good working order (ordinary wear and tear and casualty and
condemnation excepted); maintenance of adequate insurance; use of commercially
reasonable efforts to maintain a public corporate credit rating from Standard &
Poor’s Ratings Service (“S&P”) and a public corporate family rating from Moody’s
Investors Service, Inc. (“Moody’s”), in each case with respect to the Borrower,
and a public rating of the Senior Facilities by each of S&P and Moody’s (but not
to maintain any specific rating); compliance with laws; inspection of books and
properties (subject to frequency and cost reimbursement limitations and other
than information subject to confidentiality obligations or attorney-client
privilege); further assurances; and payment of material taxes; provided, in no
event shall environmental reports be required.

 

Negative Covenants:

Limited to the following to be applicable to the Borrower and its restricted
subsidiaries, with materiality thresholds, qualifications, exceptions, and
“baskets” to be mutually agreed, and subject to the Certain Funds Provision:

 

 

(1) limitations on dividends on, and redemptions and repurchases of, equity
interests and other restricted payments (with exceptions to include
(a) redemptions of equity or options issued by Borrower or any direct or
indirect parent company thereof to directors, officers, employees, and
consultants in an annual amount to be mutually agreed (with unused amounts
carried forward to subsequent years), (b) dividends, repurchases, redemptions or
distributions under the Available Additional Basket (subject, except to the
extent such dividend, repurchase, redemption or distribution is made pursuant to
clause (a) of the

 

Senior Facilities Term Sheet

 

A-19



--------------------------------------------------------------------------------

 

definition of Available Additional Basket, to pro forma compliance with a
Consolidated Total Secured Net Leverage Ratio not in excess of a ratio to be
mutually agreed), (c) dividends, repurchases, redemptions and distributions
funded with cash equity proceeds (other than disqualified equity) that do not
increase the Available Additional Basket, (d) additional dividends, redemptions
and repurchases of equity interests and other restricted payments so long as
immediately after giving effect thereto on a pro forma basis, the Consolidated
Total Net Leverage Ratio shall not exceed 3.00:1.00 for the most recently ended
fiscal quarter for which financial statements have been or are required to have
been delivered; (e) tax distributions, (f) dividends, distributions or
redemptions in connection with the Transactions and (g) customary exceptions for
distributions necessary to pay overhead expenses of direct and indirect parents
thereof attributable to the ownership of the Borrower and its subsidiaries);

 

  (2) limitations on prepayments, redemptions and repurchases of material
subordinated debt (with exceptions to include prepayments, redemptions and
repurchases (a) made with the Available Additional Basket (subject, except to
the extent such dividend, repurchase, redemption or distribution is made
pursuant to clause (a) of the definition of Available Additional Basket, to pro
forma compliance with a Consolidated Total Secured Net Leverage Ratio not in
excess of a ratio to be mutually agreed), (b) made with a general basket to be
mutually agreed and (c) to permit AHYDO “catch-up” payments, if applicable (it
being understood that such payments shall not be restricted under the Senior
Facilities Documentation);

 

 

(3) limitations on liens and sale-leaseback transactions (with exceptions to
include (a) liens securing the Incremental Revolving Commitments, Incremental
Term Facilities and/or Incremental Notes, Refinancing Facilities and/or
Refinancing Notes, in each case which shall be subject to the terms of the
applicable intercreditor agreement, (b) liens permitted under the Acquisition
Agreement, (c) liens on asset of non-Loan Parties securing working capital lines
in foreign jurisdictions, (d) liens on assets of a restricted subsidiary which
is not a Loan Party (other than to secure Indebtedness for borrowed money of any
Loan Party), (e) liens securing accounts receivable securitization facilities,
(f) liens securing indebtedness incurred under the permitted ratio debt basket,
so long as such liens are pari passu (in the case of Incremental

 

Senior Facilities Term Sheet

 

A-20



--------------------------------------------------------------------------------

 

Facilities indebtedness only) or junior lien (in the case of Incremental
Facilities indebtedness or any other indebtedness) and subject to intercreditor
agreements in the forms to be agreed as part of the Senior Facilities
Documentation and (g) a general lien basket of at least the greater of (i) a
dollar amount to be mutually agreed and (ii) a percentage to be mutually agreed
of either Consolidated EBITDA or consolidated total assets (to be determined by
the Borrower prior to launch of syndication));

 

  (4) limitations on loans and investments (including acquisitions) (with
exceptions to include (a) Permitted Acquisitions (as defined below),
(b) intercompany investments (subject, in the case of investments made by Loan
Parties in non-Loan Party subsidiaries after the Closing Date, such investments
not exceeding at any time outstanding an amount to be mutually agreed),
(c) re-organizations and other activities related to tax planning,
rationalization and re-organization on terms to be mutually agreed, (d) the
Transactions, (e) investments made with the Available Additional Basket,
(f) intercompany investments in the ordinary course of business, (g) investments
funded with qualified equity proceeds or consideration paid in equity that do
not build the Available Additional Basket and (h) a general investment basket of
at least the greater of (i) an amount to be mutually agreed and (ii) a
percentage to be mutually agreed of either Consolidated EBITDA or consolidated
total assets (to be determined by the Borrower prior to launch of syndication));

 

 

(5) limitations on debt, guarantees and hedging arrangements (with exceptions to
include indebtedness under (a) any Incremental Facility and/or Incremental Notes
and any Refinancing Facility and/or Refinancing Notes, (b) indebtedness
contemplated by the Senior Facilities Documentation and the Acquisition
Agreement, (c) disqualified equity in an amount to be mutually agreed,
(d) indebtedness in an aggregate amount up to the aggregate cash contributions
made to the Borrower after the Closing Date, (e) intercompany debt (including
debt incurred in connection with

 

Senior Facilities Term Sheet

 

A-21



--------------------------------------------------------------------------------

 

re-organizations and other activities related to tax planning, rationalization
and re-organization on terms to be mutually agreed, or (ii) is permitted to be
made as an investment, (f) indebtedness incurred (including in connection with
Permitted Acquisitions (as defined below), other permitted investments or
capital expenditures) (i) in an amount to be mutually agreed plus (ii) so long
as no event of default is continuing, unlimited additional amounts subject to
pro forma compliance with a fixed charge coverage ratio of not less than
2.00:1.00 (fixed charge coverage ratio to be defined as the ratio of
Consolidated EBITDA to interest expense); provided that if such indebtedness is
incurred in connection with an acquisition or permitted investment, on a pro
forma basis (as of the last day of the most recent determination period, after
giving effect to such indebtedness and other customary and appropriate pro forma
adjustments to be mutually agreed, including any acquisitions or dispositions or
repayment of indebtedness after the beginning of the relevant determination
period but prior to or simultaneous with the incurrence of such indebtedness and
any synergies, operating expense reductions and other operating improvements and
cost savings as certified by the Borrower as having been determined in good
faith to be reasonably anticipated to be realizable within 24 months following
any such acquisition or disposition or operational change or operational
initiative (the “Specified Pro Forma Adjustments”)) after giving effect to the
incurrence of such indebtedness and the consummation of such acquisition, such
fixed charge coverage ratio would be either not less than 2.00:1.00 or not less
than such fixed charge coverage ratio immediately prior to such acquisition;
provided, further, that (A) such indebtedness shall not mature (and shall not
provide for any mandatory prepayments or redemptions other than customary asset
sale and change of control offers) at least 91 days after the latest maturity
under the Term Loan Facility and (B) the amount of such indebtedness permitted
to be incurred by a non-Guarantor subsidiary shall be subject to limitations to
be mutually agreed, (g) pursuant to accounts receivable securitization
facilities up to an amount to be mutually agreed, (h) indebtedness assumed in
connection with a Permitted Acquisition or permitted investment (so long as not
incurred in contemplation thereof) not to exceed an amount to be mutually
agreed, (i) hedging arrangements entered into in the ordinary course of business
and not for speculative purposes, and (j) a general debt basket in an amount

 

Senior Facilities Term Sheet

 

A-22



--------------------------------------------------------------------------------

 

not to exceed the greater of (i) an amount to be mutually agreed and (ii) a
percentage to be mutually agreed of either Consolidated EBITDA or consolidated
total assets (to be determined by the Borrower prior to launch of syndication));
provided, AHYDO “catch-up” payments, if applicable, with respect to any
permitted debt shall be permitted without restriction under the Senior
Facilities Documentation;

 

  (6) limitations on mergers, liquidations, dissolutions, and other fundamental
changes (with exceptions to include (a) Permitted Acquisitions (as defined
below), (b) intercompany mergers or consolidations, (c) other permitted
investments, (d) re-organizations and other activities related to tax planning,
rationalization and re-organization on terms to be mutually agreed, and
(e) certain other transactions to be mutually agreed), in each case, subject to
customary limitations with respect to any merger or consolidation involving the
Borrower or a Guarantor;

 

 

(7) limitations on asset sales (with exceptions to include (a) sales of assets
in the ordinary course of business and immaterial assets, (b) asset swaps,
(c) dispositions of non-Collateral assets, subject to certain limitations to be
mutually agreed, (d) dispositions of non-core assets (including those acquired
in connection with a Permitted Acquisition (as defined below) or other permitted
investments), (e) sales of obsolete, worn out, uneconomical, negligible or
surplus assets or assets no longer used or useful in the business,
(f) intercompany transfers (including in connection with re-organizations and
other activities related to tax planning, rationalization and re-organization on
terms to be mutually agreed), subject to certain limitations for transfers from
Loan Parties to non-Loan Party subsidiaries outside the ordinary course of
business to be mutually agreed, (g) assets in respect of certain businesses
previously identified to the Lead Arrangers and Agents and other scheduled
dispositions, (h) disposition of receivables and related assets in a receivables
or securitization facility, (i) any other assets on an unlimited basis for fair
market value so long as (x) no event of default has occurred and is continuing
or would result from such sale or disposition and (y) at least 75% of the
consideration for asset sales in excess of an amount to be mutually agreed
consists of cash (subject to customary exceptions to the cash consideration
requirement to be set forth in the Senior Facilities Documentation, including a
basket in an amount to be

 

Senior Facilities Term Sheet

 

A-23



--------------------------------------------------------------------------------

 

mutually agreed for non-cash consideration that may be designated as cash
consideration) and the proceeds thereof are applied in accordance with the
mandatory prepayment provisions of the Senior Facilities, (j) sale-leaseback
transactions subject to customary conditions to be mutually agreed, and
(k) dispositions in an amount the greater of (i) a percentage to be mutually
agreed of either Consolidated EBITDA or consolidated total assets (to be
determined by the Borrower prior to launch of syndication) and (ii) an amount to
be mutually agreed);

 

  (8) limitations on transactions with affiliates above an agreed upon threshold
(with exceptions to include (a) transactions between the Borrower and its
restricted subsidiaries not otherwise prohibited by the Senior Facilities
Documentation and (b) fees payable in connection with the Transactions);

 

  (9) limitations on changes in business conducted by the Borrower and its
restricted subsidiaries;

 

  (10) limitations on restrictions on ability of subsidiaries to pay dividends
or make distributions; and

 

  (11) limitations on amendments of material subordinated debt agreements and
organizational documents.

 

  Unless an event of default has occurred and is continuing or would result
therefrom (at the time of execution of a binding agreement in respect thereof),
the Borrower and its restricted subsidiaries may make acquisitions (including,
via investments in joint ventures, minority investments, and investments in less
than 100% of a target) (each, a “Permitted Acquisition”), subject solely to the
following terms and conditions: (i) after giving effect thereto, the Borrower is
in compliance with the permitted lines of business covenant; (ii) indebtedness
incurred by the Loan Parties to finance a Permitted Acquisition by any non-Loan
Party subsidiary will be subject to certain limitations to be mutually agreed;
and (iii) if the Borrower or any of its restricted subsidiaries acquires the
majority of the equity interests of any person in connection with such
acquisition, such person will become a restricted subsidiary and, solely to the
extent required by, and subject to the limitations set forth in, “Guarantees”
and “Security” above, the acquired company and its restricted subsidiaries will
become Guarantors and pledge their Collateral to the Agents.

 

Senior Facilities Term Sheet

 

A-24



--------------------------------------------------------------------------------

  Unless an event of default has occurred and is continuing, the Borrower will
also be permitted to utilize an “Available Additional Basket” in an amount equal
to (a) an amount to be mutually agreed, plus (b) at the option of the Borrower
determined prior to the launch of syndication of the Senior Facilities either
(i) 50% of cumulative adjusted consolidated net income (to be defined) or
(ii) retained excess cash flow (to be defined), plus (c) the proceeds of new
public or private qualified equity issuances and capital contributions issued by
or contributed to, the Borrower after the Closing Date, plus (d) debt and
disqualified stock which have been exchanged or converted into qualified equity
of the Borrower (or any direct or indirect parent company thereof) after the
Closing Date, plus (e) the proceeds of sales of investments made under the
Available Additional Basket, plus (f) returns, profits, distributions and
similar amounts received on investments made under the Available Additional
Basket (up to the amount of the original investment), plus (g) the investments
of the Borrower and its restricted subsidiaries in any unrestricted subsidiary
that has been re-designated as a restricted subsidiary or that has been merged
or consolidated into the Borrower or any of its restricted subsidiaries or the
fair market value of the assets of any unrestricted subsidiary that have been
transferred to the Borrower or any of its restricted subsidiaries, plus (h) the
amount of Retained Declined Proceeds, plus (i) certain other items to be
mutually agreed, in the case of each of the foregoing clauses (a) through (i),
to the extent not otherwise applied to make investments or other restricted
payments (including junior debt prepayments, redemptions or repurchases).

 

Financial Covenant:

(A) Term Facility: None

 

  (B) Revolving Facility: A maximum Consolidated Total Secured Net Leverage
Ratio (defined below) to be set at a 25% cushion to the credit model delivered
to the Lead Arranger on April 14, 2014 and to be tested only in the event that
on the last day of a fiscal quarter the aggregate principal amount of loans
(plus the amount of letters of credit under the Revolving Facility only to the
extent drawn and unreimbursed) exceeds 20% of the commitments under the
Revolving Facility (such threshold, the “Testing Threshold”). The covenant
described in this paragraph is referred to herein as the “Financial Covenant”.

 

Senior Facilities Term Sheet

 

A-25



--------------------------------------------------------------------------------

  “Consolidated Total Secured Net Leverage Ratio” means the ratio of (a) secured
consolidated funded indebtedness of the Borrower and its restricted subsidiaries
consisting of indebtedness for borrowed money, capitalized lease obligations and
purchase money debt less all unrestricted cash and cash equivalents (but
including any and all amounts held by or for the benefit of the Borrower or
Subsidiaries for the purpose of repurchasing, redeeming or otherwise acquiring
Notes) over (b) Consolidated EBITDA.

 

 

“Consolidated EBITDA” to be defined in a manner to be mutually agreed, but in
any event to include, without duplication, (i) add-backs for (A) extraordinary,
unusual or non-recurring charges, expenses or losses, (B) other non-cash
charges, expenses or losses, including, without limitation, any non-cash asset
retirement costs, non-cash compensation, non-cash translation (gain) loss and
non-cash expense relating to the vesting of warrants, (C) restructuring costs,
integration costs, business optimization expenses or costs, retention,
recruiting, relocation and signing bonuses and expenses, stock option and other
equity-based compensation expenses, severance costs, transaction fees and
expenses, costs related to implementation of operational and reporting systems
and technology initiatives, including, without limitation, any one time expense
relating to enhanced accounting function or other transaction costs, (D) LTM pro
forma results for acquisitions (including the commencement of activities
constituting such business) and dispositions (including the termination or
discontinuance of activities constituting such business) of business entities or
properties or assets, constituting a division or line of business of any
business entity, division or line of business that is the subject of any such
acquisition or disposition, and for operational changes and operational
initiatives (including, to the extent applicable, from the Transactions),
including any synergies, operating expense reductions and improvements and cost
savings determined in good faith by the Borrower to be reasonably anticipated to
be realizable or a plan for realization shall have been established within 24
months following any such acquisition, disposition, operational change or
operational initiative (provided that to the extent that any such operational
changes are not associated with a transaction, such changes shall be limited to
those for which all steps have been taken for realizing such savings and are
factually supportable and reasonably

 

Senior Facilities Term Sheet

 

A-26



--------------------------------------------------------------------------------

 

identifiable), (E) the pro forma adjustments previously identified and agreed to
by the Lead Arrangers, (F) other accruals, payments and expenses (including
rationalization, legal, tax, structuring and other costs and expenses) related
to the Transactions, acquisitions, investments, dividends, restricted payments,
dispositions or issuances of debt or equity permitted under the Senior
Facilities Documentation, (G) any non-cash increase in expenses (1) resulting
from the revaluation of inventory (including any impact of changes to inventory
valuation policy methods including changes in capitalization of variances) or
other inventory adjustments, or (2) due to purchase accounting associated with
the Transactions, (H) proceeds of business interruption insurance, (I) changes,
losses or expenses to the extent paid for, reimbursed, indemnified or insured by
a third party (to the extent actually so paid to the Borrower within 365 days),
(J) minority interest expenses, and (K) letter of credit fees and
(ii) deductions for income and gain items corresponding to extraordinary or
non-recurring charges and other non-cash charges (other than the accrual of
revenue in the ordinary course).

 

  Consolidated EBITDA for historical periods will be mutually agreed.

 

  There shall be deducted from consolidated net income (to be defined) proceeds
received from litigation or regulatory settlements, to the extent such amounts
are included in consolidated net income.

 

Events of Default:

Limited to the following relating to the Borrower and its restricted
subsidiaries (subject to materiality thresholds, qualifications, exceptions, and
grace and cure periods to be mutually agreed): nonpayment of principal when due,
nonpayment of interest or any other amounts after a five (5) business day grace
period; violation of covenants after a specified period of time for certain
covenants to be agreed (subject, in the case of affirmative covenants, to a
grace period of 30 days following written notice from the either Agent (other
than in respect of maintenance of the Borrower’s existence and notices of an
event of default)) (provided that any breach of the Financial Covenant shall not
constitute a default with respect to the Term Facility unless and until the
loans under the Revolving Facility have been accelerated or the commitments
under the Revolving Facility have been terminated by the lenders under the
Revolving Facility and only the Required Revolving Lenders (as

 

Senior Facilities Term Sheet

 

A-27



--------------------------------------------------------------------------------

 

defined below) may prior to it constituting an Event of Default for purposes of
the Term Loans exercise rights and remedies in respect of such breach); on the
Closing Date, any Specified Representation proving to have been materially
incorrect when made and on any date thereafter, any other representation or
warranty proving to have been materially incorrect when made or deemed made;
cross default and cross acceleration to debt in excess of an amount to be
mutually agreed; bankruptcy (with a 60 day grace period for involuntary
proceedings); monetary judgment defaults to the extent not covered by
indemnities or insurance above an amount to be mutually agreed; customary ERISA
events that would result in a Material Adverse Effect; actual or asserted
invalidity of Guarantees or security documents; and Change of Control (to be
defined).

 

Voting:

Amendments and waivers of the definitive credit documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the loans
and commitments under the Senior Facilities (the “Required Lenders”), except
that (a) the consent of each affected Lender (and not the Required Lenders)
shall be required with respect to (i) increases in the commitment of such
Lender, (ii) reductions or forgiveness of principal, interest, fees or
reimbursement obligations payable to such Lender (other than waivers of default
interest, default or event of default or mandatory prepayment), and
(iii) extensions of final maturity or scheduled amortization of the loans or
commitments of such Lender or of the date for payment to such Lender of any
interest or fees or any reimbursement obligation (it being understood and agreed
that the amendment or waiver of any mandatory prepayment, waiver of default
interest, default or event of default shall only require the consent of the
Required Lenders), (b) the consent of each Lender shall be required with respect
to (i) reductions to any voting percentages and (ii) releases of all or
substantially all of the value of the Guarantees, or all or substantially all of
the Collateral (other than in connection with permitted asset sales,
dispositions, mergers, liquidations or dissolutions or as otherwise permitted)
and (c) the consent of the Issuing Bank and Swingline Lender shall be required
with respect to amendments and waivers affecting its rights or duties; provided
that amendments, waivers and consents in respect of the Financial Covenant and
its component definitions shall only require the consent of Lenders under the
Revolving Facility

 

Senior Facilities Term Sheet

 

A-28



--------------------------------------------------------------------------------

 

holding more than 50% of the aggregate commitments thereunder (the “Required
Revolving Lenders”). It being understood that (i) additional extensions of
credit permitted under the Senior Facilities Documentation shall not require the
consent of all Lenders but instead shall only require the consent of each Lender
extending such credit and (ii) any applicable intercreditor agreement may be
amended solely with the consent of the Agents to give effect thereto or to carry
out the purposes thereof.

 

  The Senior Facilities Documentation shall contain provisions permitting the
Borrower to replace or terminate the commitments of (x)(i) an insolvent Lender
or (ii) a Lender failing to fund its commitments (each a “Defaulting Lender”),
(y) non-consenting Lenders under the Senior Facilities in connection with
amendments and waivers requiring the consent of all Lenders under the Senior
Facilities or all Lenders directly and adversely affected thereby, so long as
Lenders under the Senior Facilities holding more than 50% of the aggregate
amount of the loans and commitments under the Senior Facilities shall have
consented thereto and (z) a Lender seeking indemnity for increased costs or
grossed-up tax payments.

 

  Notwithstanding anything to the contrary set forth herein, the Senior
Facilities shall provide that the Borrower may at any time and from time to time
request that all or a portion of:

 

  (a)  

any Loans under the Term Facility be amended or converted to extend the
scheduled maturity date of and to provide for different interest rate and fees
and voluntary prepayments for the Lender(s) providing such Loans (any such Loans
under the Term Facility which have been so amended or converted, “Extended
Senior Term Loans”), and upon such request of the Borrower, any individual
Lender under the Term Facility shall have the right to agree to extend the
scheduled maturity date of its outstanding Term Loans and to provide for
different interest rate and fees and voluntary prepayments for such Extended
Senior Term Loans without the consent of any other Lender under the Term
Facility or Required Lenders; provided that all such requests shall be made pro
rata to all Lenders under the Term Facility. The terms of the Extended Senior
Term Loans shall be substantially similar to the existing loans

 

Senior Facilities Term Sheet

 

A-29



--------------------------------------------------------------------------------

  except for interest rates, fees, amortization (provided that the Extended
Senior Term Loans shall not have a weighted average life to maturity shorter
than the weighted average life to maturity of the Term Loans being converted),
final maturity date, provisions requiring mandatory prepayments to be directed
first to the non-extended loans prior to being applied to Extended Senior Term
Loans, provisions permitting the Borrower to direct voluntary prepayments first
to the non-extended loans prior to being applied to Extended Senior Term Loans,
and certain other customary provisions to be agreed; or

 

  (b)   the commitments under the Revolving Facility be extended (any such
commitments under the Revolving Facility which have been so extended, “Extended
Revolving Commitments”), and in connection therewith, provide for different
interest rates and fees and voluntary prepayments for the Lender(s) providing
such Extended Revolving Commitments, and upon any such request of the Borrower,
any individual Lender under the Revolving Facility shall have the right to agree
to such extension and other modifications without the consent of any other
Lender under the Senior Facilities or Required Lenders; provided that all such
requests shall be made pro rata to all lenders with commitments under the
Revolving Facility. The terms of the Extended Revolving Commitments shall be
substantially similar to the Revolving Facility, except for interest rates,
fees, final maturity date, voluntary prepayments and certain other customary
provisions to be agreed.

 

 

In addition, the Senior Facilities Documentation shall provide for the amendment
(or amendment and restatement) of the Senior Facilities Documentation to (a) add
one or more additional or replacement credit facilities thereto and changes
related thereto and (b) to provide for term loans replacing all or a portion of
the Term Loans, subject to customary limitations, with only the consent of the
Borrower and the Lenders providing such replacement term loans and, in
connection with any of the foregoing, the right of the Borrower to require the
applicable Lenders to assign their Term Loans to the providers of any
replacement credit facility or loans or to prepay their outstanding

 

Senior Facilities Term Sheet

 

A-30



--------------------------------------------------------------------------------

 

loans and terminate their commitments. The terms of such replacement term loans
shall reflect market terms at the time of incurrence thereof; provided, that (1)
they shall not have a final maturity date earlier than, or weighted average life
to maturity shorter than the weighted average life to maturity applicable to,
the Term Loans being so amended and/or replaced, (2) any mandatory and optional
prepayment provisions shall not require payments greater than their pro rata
share, and may permit optional and mandatory prepayments to be directed to the
non-amended or non-replaced Term Loans prior to such replacement term loans and
(3) the covenants, events of default and guarantees of such replacement term
loans, if not materially consistent with the terms of the corresponding initial
Term Loans, shall not be materially more restrictive to the Borrower, when taken
as a whole, than the terms of the initial Term Loans unless (x) Lenders under
the initial Term Loan Facilities also receive the benefit of such more
restrictive terms or (y) any such provisions apply after the maturity date of
the Term Loan Facilities.

 

  In addition, if the Agents and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature in the Senior
Facilities Documentation, then the Agents and the Borrower shall be permitted to
amend such provision without further action or consent of any other party if the
same is not objected to in writing by the Required Lenders to the Agents within
five (5) business days following receipt of notice thereof.

 

Cost and Yield Protection:

Usual for facilities and transactions of this type, including customary tax
gross-up provisions (including but not limited to provisions relating to
Dodd-Frank and Basel III).

 

Assignments and Participations:

The Lenders will be permitted to assign (a) loans under the Term Facility and
(b) loans and commitments under the Revolving Facility, in each case with the
consent of the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment if the Borrower does not object within 10
Business Days after having received written notice thereof), and with respect to
clause (b), the Swingline Lender and the Issuing Bank, in each case not to be
unreasonably withheld or delayed; provided that such consent of the Borrower
shall not be required (i) if such assignment is made to another Lender or an
affiliate or approved fund of any such

 

Senior Facilities Term Sheet

 

A-31



--------------------------------------------------------------------------------

 

Lender or (ii) after the occurrence and during the continuance of a payment or
bankruptcy event of default. All assignments will also require the consent of
the applicable Agent, not to be unreasonably withheld or delayed. Each
assignment will be in an amount of an integral multiple of $2,500,000 (in the
case of loans and commitments under the Revolving Facility) or $1,000,000 (in
the case of loans under the Term Facility) or, in either case, such lesser
amount as may constitute such assigning Lender’s entire Loan or commitments or
as may be agreed to by the applicable parties). Assignments will be by novation
and not be required to be pro rata between the Senior Facilities. In no event
shall any assignment be made to a Disqualified Institution.

 

  Non-pro rata distributions and commitment reductions will be permitted in
connection with loan buy-back or similar programs and assignments to, and
purchases by, the Borrower and its subsidiaries will be permitted without any
consent, including through open-market purchases and Dutch auctions open to all
Lenders in accordance with customary procedures to be mutually agreed; provided
that (i) no event of default has occurred and is continuing, (ii) the Borrower
shall immediately cause any loans assigned to, or purchased by, it to be
cancelled, (iii) no proceeds from any Revolving Loan shall be used to fund such
purchases, (iv) neither the Borrower nor any of its affiliates shall be required
to make any representation that it is not in possession of material non-public
information with respect to the Borrower, its subsidiaries or their respective
securities and all parties to the relevant transactions shall render customary
“big boy” disclaimer letters and (v) the Borrower and its subsidiaries shall not
be permitted to purchase Revolving Loans or commitments under the Revolving
Facility.

 

  The Lenders will be permitted to sell participations in loans and commitments
without restriction (except as provided below). Voting rights of participants
shall be limited to matters in respect of (a) increases in commitments of such
participant, (b) reductions or forgiveness of principal, interest or fees
payable to such participant, (c) extensions of final maturity or scheduled
amortization of, or the date for payment of interest or fees on, the loans or
commitments in which such participant participates and (d) releases of all or
substantially all of the value of the Guarantees, or all or substantially all of
the Collateral, which require the consent of all Lenders. In no event shall any
participation be made to a Disqualified Institution.

 

Senior Facilities Term Sheet

 

A-32



--------------------------------------------------------------------------------

Defaulting Lenders:

If any Lender becomes a Defaulting Lender, then the letter of credit exposure
and swingline loans of such Defaulting Lender will automatically (subject to
conditions to be agreed) be reallocated among the non-Defaulting Lenders pro
rata in accordance with their commitments under the Revolving Facility up to an
amount such that the revolving credit exposure of such non-Defaulting Lender
does not exceed its commitments. In the event that such reallocation does not
fully cover the letter of credit exposure or swingline loans, as applicable, of
such Defaulting Lender, the applicable Issuing Bank or Swingline Lender, as
applicable, may require the Borrower to cash collateralize such “uncovered”
exposure in respect of each outstanding letter of credit and swingline loan and
will have no obligation to issue new letters of credit (or to extend, renew or
amend existing letters of credit) or make new swingline loans to the extent
letter of credit exposure or swingline loans would exceed the commitments of the
non-Defaulting Lenders, unless such “uncovered” exposure is cash collateralized
to the Issuing Bank’s or Swingline Lender’s, as applicable, reasonable
satisfaction. The Borrower shall also have the right to terminate the commitment
of any Defaulting Lender to the extent such termination does not cause the
revolving credit exposure to exceed the revolving credit commitments.

 

Expenses and Indemnification:

The Borrower will indemnify the Lead Arrangers, the Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Lenders, the Issuing Bank
and the Swingline Lender, in each case, in their respective capacities as such,
and their respective successors and assigns and the officers, directors,
employees, agents, advisors, controlling persons and members of each of the
foregoing (each, an “Indemnified Person”) and hold them harmless from and
against all costs, expenses (including reasonable and documented fees,
disbursements and other charges of one firm of counsel to all Indemnified
Persons (taken as a whole) (and (x) if necessary, one firm of local counsel in
each relevant material jurisdiction and (y) solely in the case of an actual
conflict of interest, one additional firm of counsel as necessary to the
affected Indemnified Persons taken as a whole) but no other third-party advisors
without prior consent) and liabilities of such Indemnified

 

Senior Facilities Term Sheet

 

A-33



--------------------------------------------------------------------------------

 

Person arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether such Indemnified Person is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower, the Acquired Business or any of their respective affiliates or equity
holders) that relates to the Transactions, including the financing contemplated
hereby, the Acquisition or any transactions in connection therewith; provided
that no Indemnified Person will be indemnified for any cost, expense or
liability (i) to the extent determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted primarily from its willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
its Related Indemnified Persons, (ii) any material breach of the obligations of
such Indemnified Person or any of its affiliates or related parties under the
Senior Facilities Documentation or (iii) relating to disputes between and among
Indemnified Persons (other than disputes involving claims against the Lead
Arranger, the Agent, the Collateral Agent, the Syndication Agent or the
Documentation Agent in their respective capacities as such). For purposes
hereof, a “Related Indemnified Person” of any Indemnified Person shall include
(a) any controlling person or controlled affiliate of such Indemnified Person,
(b) the respective directors, officers or employees of such Indemnified Person
or any of its controlling persons or controlled affiliates and (c) the
respective agents of such Indemnified Person or any of its controlling persons
or controlled affiliates, in the case of this clause (c), acting at the
instructions of such Indemnified Person, controlling person or controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this definition pertains to a controlled affiliate or controlling
person involved in the negotiation or syndication of the Senior Facilities or
the investment in or holding of the loans under the Senior Facilities, as
applicable.

 

 

In addition, the Borrower shall pay (a) all reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable fees,
disbursements and other charges of counsel, limited to the reasonable fees and
reasonable documented out-of-pocket expenses of one firm of legal counsel and
one firm of local counsel in each applicable material jurisdiction) of the Lead
Arrangers, the Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, the Swingline Lender and the Issuing Bank in

 

Senior Facilities Term Sheet

 

A-34



--------------------------------------------------------------------------------

 

connection with the syndication of the Senior Facilities, the preparation and
administration of the definitive documentation, and amendments, modifications
and waivers thereto and (b) all reasonable and documented out-of-pocket expenses
(including, without limitation, fees, disbursements and other charges of
counsel, limited to the reasonable fees and expenses of one firm of legal
counsel, one firm of local counsel in each applicable material jurisdiction and,
solely in the case of an actual conflict of interest, one additional firm of
counsel as necessary to the affected Indemnified Persons taken as a whole) of
the Lead Arrangers, the Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, the Swingline Lender, the Issuing Bank and the Lenders for
enforcement costs associated with the Senior Facilities.

 

Governing Law and Forum:

New York.

 

Counsel to Agent and Arranger:

Davis Polk & Wardwell LLP.

 

Senior Facilities Term Sheet

 

A-35



--------------------------------------------------------------------------------

ANNEX I

to Exhibit A

 

Interest Rates:

The interest rates under the Senior Facilities will be as follows:

 

  Revolving Facility

 

  At the option of the Borrower, initially Adjusted LIBOR plus 2.50% or ABR plus
3.50%; provided that all swingline borrowings will accrue interest based on the
ABR option.

 

  From and after the delivery by the Borrower to the Agent of the Borrower’s
financial statements for the first full fiscal quarter of the Borrower completed
after the Closing Date, interest rate margins under the Revolving Facility shall
be determined by reference to the below pricing grid:

 

Consolidated Total Secured Net Leverage Ratio

   Adjusted
LIBOR Margin     ABR Margin  

£ 2.00:1.00

     2.25 %      3.25 % 

> 2.00:1.00 and £ 4.00:1.00

     2.50 %      3.50 % 

> 4.00:1.00

     2.75 %      3.75 % 

 

  Term Facility

 

  At the option of the Borrower, Adjusted LIBOR plus 3.00% or ABR plus 4.00%.

 

  All Facilities

 

  The Borrower may elect interest periods of one, two, three or six months (or,
if available to all relevant Lenders, a period shorter than one month or 12
months, as selected by the Borrower) for Adjusted LIBOR borrowings.

 

  Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year (or 365- or 366-day year, as the case may be, in the
case of ABR loans based on the prime rate) and (x) in the case of Adjusted
LIBOR, shall be payable at the end of each interest period and, in any event, at
least every three months and (y) in the case of ABR, payable in arrears on a
quarterly basis and upon prepayment.

 

Senior Facilities Term Sheet



--------------------------------------------------------------------------------

  ABR is the Alternate Base Rate, which is the highest of (i) the rate that the
Agent announces from time to time as its prime or base commercial lending rate,
as in effect from time to time, (ii) the Federal Funds Effective Rate plus  1⁄2
of 1.0% and (iii) one-month Adjusted LIBOR plus 1.0%.

 

  Adjusted LIBOR will at all times include statutory reserves and, in the case
of the Term Facility only, shall be deemed to be not less than 0.75% per annum.

 

Letter of Credit Fees:

A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the aggregate face amount of outstanding letters of
credit under the Revolving Facility, payable in arrears at the end of each
quarter and upon the termination of the Revolving Facility, in each case for the
actual number of days elapsed over a 360-day year. Such fees shall be
distributed to the Lenders participating in the Revolving Facility pro rata in
accordance with the amount of each such Lender’s Revolving Facility commitment
(other than to Defaulting Lenders). In addition, the Borrower shall pay to the
Issuing Bank, for its own account, (a) a fronting fee equal to a percentage per
annum to be agreed upon of the aggregate face amount of outstanding letters of
credit, payable in arrears at the end of each quarter and upon the termination
of the Revolving Facility, calculated based upon the actual number of days
elapsed over a 360-day year, and (b) customary and reasonable issuance and
administration fees.

 

Commitment Fees:

Initially, 0.375% per annum on the undrawn portion of the commitments in respect
of the Senior Facilities, payable quarterly in arrears after the Closing Date
and upon the termination of the commitments, calculated based on the actual
number of days elapsed over a 360-day year. The commitment fee shall not be
payable to Defaulting Lenders.

 

  From and after the delivery by the Borrower to the Agent of the Borrower’s
financial statements for the first full fiscal quarter of the Borrower completed
after the Closing Date, commitment fees under the Revolving Facility shall be
determined by reference to the below pricing grid:

 

Consolidated Total Secured Net Leverage Ratio

   Unused
Commitment
Fee Rate  

£ 2.00:1.00

     0.25 % 

> 2.00:1.00 and £ 4.00:1.00

     0.375 % 

> 4.00:1.00

     0.50 % 

 

Senior Facilities Term Sheet

 

A-I-2



--------------------------------------------------------------------------------

Changes in Interest Rate Margins and Commitment Fees:

The Senior Facilities Documentation will contain provisions under which, from
and after a date to be agreed, interest rate margins and commitment fees under
the Revolving Facility will be subject to change in increments to be agreed upon
based upon performance goals to be agreed upon.

 

Original Issue Discount/Upfront Fees:

An upfront fee equal to 0.375% of the aggregate commitments under the Revolving
Facility will be payable by the Borrower on the Closing Date for the account of
the Lenders participating in the Revolving Facility. The loans under the Term
Facility will be issued to the Lenders participating in the Term Facility at a
price of 99.0% of their principal amount. Notwithstanding the foregoing, (a) all
calculations of interest and fees in respect of the Senior Facilities will be
calculated on the basis of their full stated principal amount and (b) at the
option of the Lead Arranger, any original issue discount may instead be effected
in the form of an upfront fee payable to the Lenders.

 

Bridge Facility Term Sheet

 

A-I-3



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT B

Project Silver

Up to $1,250,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions3

 

Borrower:

The same Borrower as under the Senior Facilities.

 

Agent:

Morgan Stanley Senior Funding, Inc. (“MSSF”), will act as sole administrative
agent (in such capacity, the “Bridge Facility Agent”) for a syndicate of banks,
financial institutions and other institutional lenders (excluding Disqualified
Institutions) (together with MSSF, the “Lenders”), and will perform the duties
customarily associated with such role.

 

Sole Bookrunner and Sole Lead Arranger:

MSSF Securities (USA) LLC will act as a bookrunner and lead arranger for the
Bridge Facility described below (collectively, in such capacities, the “Bridge
Lead Arranger”, and, together with the Additional Committing Lenders or their
respective affiliates acting as additional arrangers pursuant to the Commitment
Letter, the “Bridge Lead Arrangers”), and will perform the duties customarily
associated with such roles.

 

Syndication Agent:

At the option of the Lead Arranger with the consent of the Borrower, one or more
financial institutions identified by the Lead Arranger (in such capacity, the
“Syndication Agent”).

 

Documentation Agent:

At the option of the Lead Arranger and with the consent of the Borrower, one or
more financial institutions identified by the Lead Arranger (in such capacity,
the “Documentation Agent”).

 

Bridge Facility:

Senior unsecured bridge loans (the “Bridge Loans”) in an aggregate principal
amount of up to $1,250,000,000 minus (i) the aggregate principal amount of Notes
issued on the Closing Date, minus (ii) the amount of Preferred Stock Proceeds
(the “Bridge Facility”).

 

Purpose:

The proceeds of the Bridge Loans will be used by the Borrower on the Closing
Date, together with the proceeds of the Senior Facilities, solely (a) to pay the
Merger Consideration, (b) to refinance the Existing Debt and (c) to pay the
Transaction Costs.

 

3  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto (the “Senior Facilities Term Sheet”). In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit B shall be determined by reference
to the context in which it is used.

 

Bridge Facility Term Sheet

 



--------------------------------------------------------------------------------

Availability:

The full amount of the Bridge Facility must be drawn in a single drawing on the
Closing Date. Amounts borrowed under the Bridge Facility that are repaid or
prepaid may not be reborrowed.

 

Ranking:

The Bridge Loans will rank pari passu with the Senior Facilities (except with
respect to any collateral).

 

Guarantees:

Each existing and subsequently acquired or organized restricted subsidiary of
the Borrower that is a guarantor of the Senior Facilities will guarantee (the
“Bridge Guarantees”) the Bridge Loans on a senior unsecured basis. Any Bridge
Guarantees will be automatically released upon the release of the Guarantors
under the Senior Facilities.

 

  Notwithstanding anything to the contrary contained herein, the requirements of
the preceding paragraph shall be, as of the Closing Date, subject to the
limitations set forth in the Certain Funds Provision.

 

Unrestricted Subsidiaries:

The definitive documentation for the Bridge Facility will contain provisions
pursuant to which, so long as no event of default is continuing, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate such unrestricted subsidiary as a restricted subsidiary; provided,
(x) such designation of a restricted subsidiary as an unrestricted subsidiary
shall be deemed to constitute an investment and (y) such redesignation of any
unrestricted subsidiary as a restricted subsidiary shall be deemed to constitute
the incurrence of indebtedness and liens of such subsidiary (to the extent
assumed). Unrestricted subsidiaries will not be subject to the mandatory
prepayments, representations and warranties, covenants, events of default or
other provisions of the definitive documentation for the Bridge Facility, and
the results of operations and indebtedness of unrestricted subsidiaries will not
be taken into account for purposes of calculating any financial ratios or
baskets contained in the definitive documentation for the Bridge Facility.

 

Interest Rates:

Interest for the first three-month period commencing on the Closing Date shall
be equal to Adjusted LIBOR (as defined below) plus 525 basis points (the
“Initial Margin”). At the end of the third month after the Closing Date and,
subject to the Total Cap (as defined in

 

Bridge Facility Term Sheet

 

B-2



--------------------------------------------------------------------------------

 

the Fee Letter) at the end of each three month period thereafter, the spread
over Adjusted LIBOR shall be increased by 50 basis points (the Initial Margin
plus each 50 basis point increase described above, the “Applicable Margin”).
“Adjusted LIBOR” means the London interbank offered rate for U.S. dollars (for a
three-month interest period), which will at all times include statutory reserves
and shall be deemed to be not less than 1.00% per annum.

 

  Notwithstanding anything to the contrary set forth above, at no time shall the
per annum interest rate on the Bridge Loans, the Extended Term Loans (as defined
below) or the Exchange Notes (as defined below) exceed the Total Cap (as defined
in the Fee Letter). Upon the occurrence of a Demand Failure Event (as defined in
the Fee Letter), the interest rate with respect to the outstanding Bridge Loans
will automatically increase by the amount necessary so that the total effective
yield equals (but does not exceed) the Total Cap.

 

  Notwithstanding anything to the contrary, a Demand Failure Event shall not
result in a default or Event of Default or permit the Lenders to accelerate the
Bridge Loans.

 

Interest Payments:

Interest on the Bridge Loans will be payable in cash, quarterly in arrears.
Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year.

 

Default Rate:

Upon any payment or bankruptcy event of default, the interest rate will be, with
respect to overdue amounts, the applicable interest rate plus 2.0% per annum.
Interest on such overdue amounts will be payable upon written demand.

 

  Notwithstanding anything to the contrary set forth herein, in no event shall
any cap or limit on the yield or interest rate payable with respect to the
Bridge Loans, Extended Term Loans or Exchange Notes affect the payment in cash
of any default rate of interest in respect of any Bridge Loans, Extended Term
Loans or Exchange Notes.

 

Conversion and Maturity:

On the first anniversary of the Closing Date (the “Conversion Date”), any Bridge
Loan that has not been previously repaid in full will be automatically converted
into a senior unsecured term loan (each an “Extended Term Loan”) due on the date
that is eight years after the Closing Date (the “Maturity Date”). At any time on
or

 

Bridge Facility Term Sheet

 

B-3



--------------------------------------------------------------------------------

 

after the Conversion Date, at the option of the applicable Lender, the Extended
Term Loans may be exchanged in whole or in part for senior unsecured exchange
notes (the “Exchange Notes”) having an equal principal amount; provided, that no
Exchange Notes shall be issued until the Borrower shall have received requests
to issue at least $50.0 million in aggregate principal amount of Exchange Notes.

 

  The Extended Term Loans will be governed by the provisions of the Bridge Loan
Documents (as defined below) and will have the same terms as the Bridge Loans
except as expressly set forth on Annex I hereto. The Exchange Notes will be
issued pursuant to an indenture that will have the terms set forth on Annex II
hereto. The Extended Term Loan and Exchange Notes shall be pari passu with the
Senior Facilities.

 

Mandatory Prepayments:

The Bridge Loans shall be prepaid with, subject to certain exceptions to be
agreed upon and after deduction of, among other things, amounts required to
repay or prepay the Senior Facilities, (i) the net cash proceeds from the
issuance, offering or placement of any debt obligations or equity securities by
the Borrower or any of its restricted subsidiaries; provided that in the event
that any lender that committed to provide a portion of the Bridge Loans pursuant
to the Commitment Letter (each, an “Initial Bridge Lender”) or any of its
affiliates purchases debt securities from the Borrower or its subsidiaries
pursuant to a “securities offering” under the Fee Letter at an issue price above
the level at which such Initial Bridge Lender or affiliate has determined such
debt securities can be resold at the time of such purchase by such Initial
Bridge Lender or affiliate to a bona fide third party that is not a Lender under
the Bridge Facility or an affiliate thereof or a participant in the Bridge
Facility at such time (and notifies the Borrower in writing thereof), the net
cash proceeds received by the Borrower and its restricted subsidiaries in
respect of such debt securities may, at the option of such Initial Bridge Lender
or affiliate, be applied first to prepay the Bridge Loans of such Initial Bridge
Lender or affiliate (provided that if there is more than one such Initial Bridge
Lender or affiliate then such net cash proceeds will be applied pro rata to
prepay the Bridge Loans of all such Initial Bridge Lenders or affiliates in
proportion to such Initial Bridge Lenders’ or affiliates’ principal amount of
debt securities purchased from the Borrower or its subsidiaries) prior to being
applied to prepay the Bridge Loans held by other Lenders; and (ii) the net cash
proceeds from any non-ordinary course asset sales by the

 

Bridge Facility Term Sheet

 

B-4



--------------------------------------------------------------------------------

 

Borrower or any of its restricted subsidiaries in excess of an amount to be
mutually agreed (and only in respect of amounts in excess thereof) and subject
to exceptions to be mutually agreed upon and a 100% reinvestment right if
reinvested (or committed to be reinvested) within 12 months of such sale or
disposition (or 18 months in the event a binding letter of intent is entered
into within such 12-month period). The Borrower will also be required to prepay
the Bridge Loans following the occurrence of a Change of Control (to be defined)
at 100% of the outstanding principal amount thereof (plus all accrued and unpaid
interest thereon).

 

Voluntary Prepayments:

Subject to the provisions of the Senior Facilities, the Bridge Loans may be
prepaid, in whole or in part, without premium or penalty, at par plus accrued
and unpaid interest upon not less than one business day’s prior written notice,
at the option of the Borrower at any time.

 

Representations and Warranties:

The definitive documentation relating to the Bridge Loans (the “Bridge Loan
Documents”) will contain representations and warranties relating to the Borrower
and its restricted subsidiaries that are consistent with those specified under
the caption “Representations and Warranties” in the Senior Facilities Term
Sheet, with such changes as are appropriate in connection with the Bridge Loans,
and which, in any event, be no less favorable to the Borrower and its restricted
subsidiaries than the provisions in the Senior Facilities Documentation.

 

Conditions Precedent to Borrowing:

Limited to the conditions precedent set forth in Section 6 of the Commitment
Letter and Exhibit C thereto. For the avoidance of doubt, it is agreed that
conditions set forth herein and in Exhibit C are subject, in all respects, to
the Certain Funds Provision.

 

  The Bridge Loan Documents shall not contain (a) any conditions precedent other
than the conditions precedent expressly set forth herein, in Section 6 of the
Commitment Letter and in Exhibit C or (b) any representation or warranty,
affirmative or negative covenant or event of default not set forth in Section 6
of the Commitment Letter, this Exhibit B or Exhibit C thereto, the accuracy,
compliance or absence, respectively, of or with which would be a condition to
the borrowing under the Bridge Facility.

 

Bridge Facility Term Sheet

 

B-5



--------------------------------------------------------------------------------

Covenants:   

The Bridge Loan Documents will contain such affirmative covenants applicable to
the Borrower and its restricted subsidiaries as are usual and customary for
bridge loan financings of this type and negative covenants applicable to the
Borrower and its restricted subsidiaries as are usual and customary for
offerings of high yield securities as reasonably specified by the Bridge
Facility Agent taking into account prevailing market conditions and with
materiality qualifications, thresholds, exceptions, and “baskets” to be agreed,
which in the case of negative covenants, will be incurrence-based covenants and
in no event will contain any financial maintenance covenants or in the case of
negative and affirmative covenants, be more restrictive than, or include
covenants not included in, the Senior Facilities; provided that the “ratio
debt”, restricted payments, and asset sale covenants applicable to the Bridge
Loans in the first year may be more more restrictive than those of the Term
Facilities as reasonably agreed to by the Bridge Facility Agent and the
Borrower.

 

Notwithstanding the foregoing, the Bridge Loan Documents will include (i) a
covenant for the Borrower to use its commercially reasonable efforts to
refinance the Bridge Loans as promptly as practicable following the Closing Date
and (ii) customary securities demand and cooperation covenants consistent with
those set forth in the Fee Letter.

Events of Default:    Customary for the type of transactions proposed relating
to the Borrower and its restricted subsidiaries (subject to to materiality
thresholds, qualifications, exceptions, and grace and cure periods to be
mutually agreed): nonpayment of principal when due, nonpayment of interest or
other amounts after a five (5) business day grace period; violation of covenants
after a specified period of time for certain covenants to be agreed (subject, in
the case of affirmative covenants, to a grace period of 30 days following
written notice from the Bridge Facility Agent (other than in respect of
maintenance of the Borrower’s existence and notices of an event of default)); on
the Closing Date, any Specified Representation proving to have been materially
incorrect when made and on any date thereafter, any other representation or
warranty proving to have been materially incorrect when made or deemed made;
cross acceleration and cross-payment default at maturity of debt in excess of an
amount to be mutually agreed; bankruptcy (with a 60 day grace period for
involuntary proceedings); monetary judgment defaults to the extent not covered
by indemnities or insurance above an amount to be mutually agreed; customary
ERISA events that would result in a Material Adverse Effect; and actual or
asserted invalidity of Guarantees.

 

Bridge Facility Term Sheet

 

B-6



--------------------------------------------------------------------------------

Voting:    Amendments and waivers of the Bridge Loan Documents will require the
approval of Lenders holding more than 50% of the aggregate amount of the Bridge
Loans (“Required Bridge Lenders”), except that the consent of (a) each affected
Lender (but not Required Bridge Lenders) shall be required with respect to (i)
increases in the commitment of such Lender, (ii) reductions or forgiveness of
principal, interest or fees payable to such Lender (other than waivers of
default interest, default or event of default or mandatory prepayment), and
(iii) extensions of the Conversion Date or final maturity of such Lender’s
Bridge Loans or of the date for payment to such Lender of any interest or fees
(it being understood and agreed that the amendment or waiver of any mandatory
prepayment, waiver of default interest, default or event of default shall only
require the consent of the Required Bridge Lenders), and (b) each Lender shall
be required with respect to (i) reductions to voting percentages and
(ii) releases of all or substantially all of the value of the Guarantees (other
than in connection with permitted asset sales, dispositions, mergers,
liquidations or dissolutions or as otherwise permitted). Cost and Yield
Protection:    Usual for facilities and transactions of this type, including
customary tax gross-up provisions (including but not limited to provisions
relating to Dodd-Frank and Basel III). Assignments and Participations:    The
Lenders will be permitted to assign loans under the Bridge Facility in
compliance with applicable law to any third party (other than to a Disqualified
Institution) at any time, in consultation with the Borrower; provided that, for
the twelve month period commencing on the Closing Date, the consent of the
Borrower shall be required (other than (x) upon the occurrence and continuation
of a payment or bankruptcy (with respect to the Borrower) Event of Default or
(y) upon the occurrence of a Demand Failure Event (as defined in the Fee
Letter)) with respect to any assignment that would result in the initial Lenders
holding less than a majority of the aggregate outstanding principal amount of
the loans under the Bridge Facility. Each assignment will be in an amount of an
integral multiple of $1,000,000. Assignments will be by novation. No assignment
may be made to a Disqualified Institution.

 

Bridge Facility Term Sheet

 

B-7



--------------------------------------------------------------------------------

   The Lenders will be permitted to sell participations in loans without
restriction (except as provided below). Voting rights of participants shall be
limited to matters in respect of (a) reductions or forgiveness of principal,
interest or fees payable to such participant, (c) extensions of final maturity,
or the date for payment of interest or fees on, the loans in which such
participant participates and (c) releases of all or substantially all of the
value of the Guarantees, which require the consent of all Lenders. In no event
shall any participation be made to a Disqualified Institution. Expenses and
Indemnification:    The Borrower will indemnify the Lead Arrangers, the Agent,
the Syndication Agent, the Documentation Agent, and the Lenders, in each case in
their respective capacities as such, and their respective successors and assigns
and the officers, directors, employees, agents, advisors, controlling persons
and members of each of the foregoing (each, an “Indemnified Person”) and hold
them harmless from and against all costs, expenses (including reasonable and
documented fees, disbursements and other charges of one firm of counsel to all
Indemnified Persons (taken as a whole) (and (x) if necessary, one firm of local
counsel in each relevant material jurisdiction and (y) solely in the case of an
actual conflict of interest, one additional firm of counsel as necessary to the
affected Indemnified Persons taken as a whole) but no other third party advisors
without prior consent) and liabilities of such Indemnified Person arising out of
or relating to any claim or any litigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto and regardless of whether
such matter is initiated by a third party or by the Borrower, the Acquired
Business or any of their respective affiliates or equity holders) that relates
to the Transactions, including the financing contemplated hereby, the
Acquisition or any transactions in connection therewith; provided that no
Indemnified Person will be indemnified for any cost, expense or liability (i) to
the extent determined in the final, non-appealable judgment of a court of
competent jurisdiction to have resulted primarily from its willful misconduct,
bad faith or gross negligence of such Indemnified Person or any of its Related
Indemnified Persons, (ii) any material breach of the obligations of such
Indemnified Person or any of its affiliates or related parties under the Bridge
Facility Documentation or (iii) relating to disputes between and among
Indemnified Persons (other than disputes involving claims against the Lead
Arranger, the Agent, the Syndication Agent or the Documentation Agent in their
respective capacities as such). For purposes hereof, a “Related Indemnified
Person” of any Indemnified Person shall include (a) any controlling person or

 

Bridge Facility Term Sheet

 

B-8



--------------------------------------------------------------------------------

  

controlled affiliate of such Indemnified Person, (b) the respective directors,
officers or employees of such Indemnified Person or any of its controlling
persons or controlled affiliates and (c) the respective agents of such
Indemnified Person or any of its controlling persons or controlled affiliates,
in the case of this clause (c), acting at the instructions of such Indemnified
Person, controlling person or controlled affiliate; provided that each reference
to a controlled affiliate or controlling person in this definition pertains to a
controlled affiliate or controlling person involved in the negotiation or
syndication of the Bridge Facilities or the investment in or holding of the
loans under the Bridge Facilities, as applicable.

 

In addition, the Borrower shall pay (a) all reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable fees,
disbursements and other charges of counsel, limited to the reasonable fees and
reasonable documented out-of-pocket expenses of one firm of legal counsel and
one firm of local counsel in each applicable material jurisdiction) of the Lead
Arrangers, the Agent, the Syndication Agent and the Documentation Agent in
connection with the syndication of the Bridge Facility, the preparation and
administration of the definitive documentation, and amendments, modifications
and waivers thereto and (b) all reasonable and documented out-of-pocket expenses
(including, without limitation, fees, disbursements and other charges of
counsel, limited to the reasonable fees and reasonable documented out-of-pocket
expenses of one firm of legal counsel, one firm of local counsel in each
applicable material jurisdiction and, solely in the case of an actual conflict
of interest, one additional firm of counsel as necessary to the affected
Indemnified Persons taken as a whole) of the Lead Arrangers, the Agent, the
Syndication Agent, the Documentation Agent and the Lenders for enforcement costs
associated with the Bridge Facility.

Governing Law:    New York. Counsel to the Bridge Facility Agent and the Lead
Arranger:    Davis Polk & Wardwell LLP.

 

 

Bridge Facility Term Sheet

 

B-9



--------------------------------------------------------------------------------

ANNEX I

to Exhibit B

Extended Term Loans

 

Maturity:    The Extended Term Loans will mature on the date that is eight years
after the Closing Date. Interest Rate:    The Extended Term Loans will bear
interest at an interest rate per annum equal to the Total Cap. Interest shall be
payable on the last day of each fiscal quarter of the Borrower and on the
Maturity Date, in each case payable in arrears and computed on the basis of a
360-day year. Covenants and Events of Default:    Upon and after the Conversion
Date, the covenants, events of default and mandatory prepayments applicable to
the Exchange Notes will also be applicable to the Extended Term Loans.

 

 

Bridge Facility Term Sheet

 



--------------------------------------------------------------------------------

ANNEX II

to Exhibit B

Exchange Notes

 

Issue:    The Exchange Notes will be issued under an indenture capable of being
qualified under the Trust Indenture Act of 1939, as amended. Maturity:    The
Exchange Notes will mature on the date that is eight years after the Closing
Date (the “Exchange Note Maturity Date”). Interest Rate:    The Exchange Notes
will bear interest at a fixed rate equal to the Total Cap. Optional Redemption:
  

The Exchange Notes will be non-callable until the fourth anniversary of the
Closing Date (subject to a 35% “equity clawback” provision). Thereafter, each
Exchange Note will be callable at par plus accrued interest plus a premium equal
to three-quarters of the coupon in effect on the date the coupon was fixed,
which such premium shall decline ratably on each yearly anniversary of the date
of such sale to zero two years prior to the Exchange Note Maturity Date.

 

Notwithstanding the foregoing, unless a Demand Failure Event has occurred, any
Exchange Notes not held by a non-affiliated third party and that were not
acquired in market making or open market transactions may be repaid, in whole or
in part, in minimum denominations to be mutually agreed, at par plus accrued and
unpaid interest upon not less than one business days’ prior written notice, at
the option of the Borrower at any time.

 

The optional redemption provisions will be on terms customary with high yield
debt securities.

Offer to Repurchase upon a Change of Control:    The Borrower will be required
to offer to repurchase the Exchange Notes following the occurrence of a Change
of Control (to be defined) at 101% (or 100% in the case of Exchange Notes not
held by a non-affiliated third party of a Commitment Party and that were not
acquired in market making or open market transactions) of the outstanding
principal amount thereof (plus all accrued and unpaid interest thereon)
Defeasance Provisions:    Customary for offerings publicly traded high-yield
debt securities. Modification:    Customary for offerings of publicly traded
high-yield debt securities.

 

Bridge Facility Term Sheet

 



--------------------------------------------------------------------------------

Registration Rights:    The Borrower will (unless a Shelf Registration Statement
(as defined below) covering such Exchange Notes is already effective and
available) use commercially reasonable efforts to file within 60 days after the
date of each issuance of Exchange Notes (each, an “Issue Date”), and will use
commercially reasonable efforts to cause to become effective as soon thereafter
as practicable, a shelf registration statement with respect to such Exchange
Notes (a “Shelf Registration Statement”) relating to a an exchange offer whereby
the Borrower will offer registered notes having terms identical to such Exchange
Notes in exchange for all such Exchange Notes. If a Shelf Registration Statement
is filed, the Borrower will keep such registration statement effective and
available (subject to customary exceptions) until the later of one year after
the issue of such Exchange Notes and the date it is no longer needed to permit
unrestricted resales of Exchange Notes. Covenants:    Customary for offerings of
publicly traded high-yield debt securities and based on those contained in the
preliminary offering memorandum or prospectus used to market the Notes prior to
the Closing Date. Events of Default:    Customary for offerings of publicly
traded high-yield debt securities and consistent with those in the preliminary
offering memorandum or prospectus used to market the Notes prior to the Closing
Date, but not including a cross-default (and in lieu thereof, a
cross-acceleration and cross-payment default at maturity to debt in excess of an
amount to be agreed)

 

 

Bridge Facility Term Sheet

 

B-II-2



--------------------------------------------------------------------------------

EXHIBIT C

Project Silver

$2,250,000,000 Senior Secured Credit Facilities

Up to $1,250,000,000 Senior Unsecured Bridge Facility

Summary of Additional Conditions Precedent4

The initial borrowing under each of the Facilities shall be subject to only the
following additional conditions precedent:

1. The Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the initial borrowings under the Facilities in
accordance in all material respects with the Acquisition Agreement (without any
amendment, modification or waiver to any material provision thereof which is
material and adverse to the Lenders or the Lead Arrangers for the Facilities in
their capacity as such without the prior written consent of the Agents (not to
be unreasonably withheld, delayed or conditioned) (it being understood and
agreed that any (a) decrease in the Merger Consideration (other than any
decrease that is (x) less than 10% of the Merger Consideration as of the date
hereof or (y) allocated on a dollar-for-dollar basis to reduce the Facilities,
(b) increase in the Merger Consideration (other than any increase funded with
equity proceeds), and (c) any amendment to the definition of “Material Adverse
Effect”, shall in each case, be deemed to be a modification which is material
and adverse to the Lenders); it being understood and agreed that no purchase
price or similar adjustment provisions set forth in the Acquisition Agreement
shall constitute a reduction or increase in Merger Consideration. The
Acquisition Agreement (including all schedules and exhibits thereto) shall be
reasonably satisfactory to the Agent, it being understood that the draft
Acquisition Agreement marked as W&S 4/13/14 DRAFT is satisfactory to it.

2. After giving effect to the Transactions, the Borrower and its subsidiaries
shall have outstanding no preferred stock or material indebtedness for borrowed
money other than (a) the loans and other extensions of credit under the Senior
Facilities, (b) the Notes and/or the Bridge Loans, (c) indebtedness permitted to
remain outstanding (i) under the Acquisition Agreement or (ii) with respect to
Zebra Technologies Corporation and its subsidiaries, indebtedness which exists
on the Closing Date immediately prior to the closing and that is either
disclosed to the Lead Arrangers in connection with the definitive documentation
for each of the Facilities or otherwise permitted to remain outstanding pursuant
to the terms of the definitive documentation, (d) the Preferred Stock, (e) other
indebtedness to be agreed upon and (f) intercompany indebtedness for borrowed
money.

3. The Agent shall have received (a) a U.S. GAAP audited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
the Borrower for the 2011, 2012 and 2013 fiscal years (and, to the extent
available, the related unaudited consolidating financial statements) and each
subsequent fiscal year ended at least 60 days before the Closing Date,
(b) a U.S. GAAP audited consolidated balance sheet and related statements of
operations, comprehensive income, business equity and cash flows of the Acquired
Business for the 2012 and 2013 fiscal years and each subsequent fiscal year
ended at least 60 days before the Closing Date, (c) U.S. GAAP audited statements
of operations, comprehensive income, business

 

4 

All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit C is attached, including
Exhibits A and B thereto. Unless the context requires otherwise, references
herein to the Agent shall be deemed to be references to each of the Agent as
defined in such Exhibit A and the Agent as defined in such Exhibit B.



--------------------------------------------------------------------------------

equity and cash flows of the Acquired Business for the 2011 fiscal year,
(d) U.S. GAAP unaudited consolidated and, to the extent available,
consolidating, balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for each subsequent fiscal quarter ended
at least 60 days before the Closing Date, and (e) U.S. GAAP unaudited
consolidated balance sheets and related statements of income and cash flows of
the Acquired Business for each subsequent fiscal quarter ended at least 60 days
before the Closing Date.

4. The Agent shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to paragraph 3 above, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements), in each case, subject to other
adjustments as set forth in the model delivered by the Borrower to the Lead
Arrangers on April 11, 2014.

5. The Agents shall have received a certificate from the chief financial officer
(or equivalent officer) of the Borrower in the form attached hereto as Exhibit D
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent.

6. With respect to the Bridge Facility, (a) one or more investment banks
reasonably satisfactory to the Lead Arrangers (such acceptance not to be
unreasonably withheld or delayed) (collectively, the “Investment Bank”) shall
have been engaged to privately place the Notes and the Lead Arrangers and the
Investment Bank each shall have received, (i) a customary preliminary offering
document (an “Offering Document”) suitable for use in a customary “high-yield
road show” relating to the Notes, which contains all customary financial
information (including all audited financial statements (which, for the
avoidance of doubt, shall include audited financial statements for and as of the
fiscal year ended December 31, 2014 if the period referred to in clause
(b) below would include February 12, 2015 or such period commences after
February 12, 2015), all unaudited financial statements (which shall have been
reviewed as provided in the procedures specified by the Public Company
Accounting Oversight Board in AU 722) and all appropriate pro forma financial
statements (which, for the avoidance of doubt, in no event shall require
financial information otherwise required by Rule 3-09, Rule 3-10 and Rule 3-16
of Regulation S-X or “segment reporting” and Compensation Discussion and
Analysis required by Regulation S-K Item 402(b) and other information or
financial data customarily excluded from a Rule 144A offering involving high
yield debt securities with respect to the Acquired Business)), including such
information that would be necessary for the Investment Bank to receive customary
(for high yield securities) “comfort” (including “negative assurance” comfort)
from independent accountants for the Borrower and the Acquired Business in
connection with the offering of the Notes; provided that, such condition shall
be deemed satisfied if such Offering Document excludes the “description of
notes” and other information and sections that would customarily be provided by
the Investment Bank or its counsel but is otherwise complete and (b) the
Investment Bank shall have been afforded a period of at least 15 consecutive
business days (unless a shorter period of time is reasonably acceptable to the
Investment Bank in its sole discretion) following the date of delivery of an
Offering Document including the information described in clause (a) to seek to
place the Notes with qualified purchasers thereof (provided that (w) if such
consecutive business day period has not ended prior to June 30, 2014, then it
will not commence until July 7, 2014, (x) if such consecutive business day
period has not ended prior to August 22, 2014, then it will not commence until
September 2, 2014, (y) if such consecutive business day period has not ended
prior to November 24, 2014, then it will not

 

2



--------------------------------------------------------------------------------

commence until December 1, 2014 and (z) if such consecutive business day period
has not ended prior to December 22, 2014, then it will not commence until
January 5, 2015). If the Borrower in good faith reasonably believes that it has
delivered the Offering Document, it may deliver to the Bridge Lead Arrangers
written notice to that effect (stating when it believes it completed any such
delivery), in which case the Borrower shall be deemed to have delivered the
Offering Document on the date specified in such notice and the 15 consecutive
day period described above shall be deemed to have commenced on the date
specified in such notice, in each case unless the Bridge Lead Arrangers in good
faith reasonably believe that the Borrower has not completed delivery of the
Offering Document and, within two business days after its receipt of such notice
from the Borrower, the Bridge Lead Arrangers deliver a written notice to the
Borrower to that effect (stating with specificity which information is required
to complete the Offering Document).

7. The Agent shall have received, at least two (2) business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, to the
extent any such information or documentation was requested at least 10 business
days prior to the Closing Date.

8. Subject to the Certain Funds Provision, the Lead Arrangers shall have
received (a) customary legal opinions, (b) customary governing documents
consisting of bylaws, operating agreements, charters and equivalent documents,
officers’ certificates, and public officials’ good standing certifications in
the respective jurisdictions of organization of the Borrower and the Subsidiary
Guarantors; (c) subject to the Certain Funds Provision, perfected security
interests in the Collateral (free and clear of all liens, other than permitted
liens, but subject to the Certain Funds Provision), and (d) customary evidence
of authority (it being understood that the Facilities Documentation shall be
executed by Subsidiary Guarantors, upon organizational authorization thereof,
which authorization shall be done promptly following the consummation of the
Acquisition and the initial funding of the Senior Facilities).

9. All accrued costs, fees and expenses (including legal fees and expenses and
the fees and expenses of any other advisors) and other compensation payable to
either Agent, the Lead Arrangers or any Lender required to be paid on the
Closing Date pursuant to the Fee Letter and/or Commitment Letter, in each case,
to the extent invoiced at least three (3) business days prior to the Closing
Date, shall, upon the initial borrowing under the Senior Facilities, have been
paid (which amounts may be offset against the proceeds of the applicable Senior
Facility).

 

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

BORROWER

AND ITS RESTRICTED SUBSIDIARIES

[DATE]

Pursuant to the [Credit Agreement] (the “Credit Agreement”), the undersigned
hereby certifies to each of the Administrative Agents and Lenders, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of [            ], a [Delaware corporation] (the
“Borrower”), and not individually (and without personal liability), as follows:

As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:

 

  (a) the fair value of the assets (on a going concern basis) of Borrower and
its restricted subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise;

 

  (b) the present fair saleable value of the property (on a going concern basis)
of the Borrower and its restricted subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business;

 

  (c) the Borrower and its restricted subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured in the ordinary course of
business; and

 

  (d) the Borrower and its restricted subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business contemplated as of the
date hereof for which they have unreasonably small capital.

For purposes of this solvency certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its restricted subsidiaries (taken as a whole). In reaching the
conclusions set forth in this solvency certificate, the undersigned has made
such other investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its restricted subsidiaries
(taken as a whole) after consummation of the transactions contemplated by the
Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this solvency certificate in
such undersigned’s capacity as [chief financial officer][specify other officer
with equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

 

Name:   Title:   [Chief Financial Officer] of   [•]

 

2